Case 3:17-cv-00512-SDD-EWD   Document 111-29   08/16/19 Page 1 of 164




               Transcript of the Testimony of

                       LAURA SEVIER
                             June 24, 2019

     JESSIE CRITTINDON, ET AL v. MARLIN GUSMAN, ET AL




                    P.O. Box 1554▪Hammond▪Louisiana 70404
      (Toll Free) 866.870.7233▪985.542.8685▪(Fax) 985.419.0799
               office@amersonwhite.com▪www.amersonwhite.com
Case 3:17-cv-00512-SDD-EWD   Document 111-29   08/16/19 Page 2 of 164



                    UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF LOUISIANA


      JESSIE CRITTINDON, et              CASE NO.
      al.,                               3:17-cv-00512-SDD-EWD
           Plaintiffs,
      v.
      MARLIN GUSMAN, et al.,
           Defendants.

      c/w

      EDDIE COPELIN, et al.,               CASE NO.
           Plaintiffs,                     3:17-cv-00602-SDD-EWD
      v.
      MARLIN GUSMAN, et al.,
           Defendants.



           DEPOSITION OF LAURA SEVIER, taken at the
     RIVERBEND DETENTION CENTER, 9450 US 65 SOUTH,
     LAKE PROVIDENCE, LOUISIANA 71254, in the
     above-entitled cause on the 24th of June, 2019,
     commencing at 9:41 a.m.


     REPORTED BY:CHERIE' E. WHITE
                 CCR (LA), CSR (TX), CSR (MS), RPR
                 CERTIFIED COURT REPORTER
 Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA        08/16/19 Page 3 of 164
                                            6/24/2019
                                                                            Page 2


 1    APPEARANCES:
 2
 3    ATTORNEYS REPRESENTING THE PLAINTIFFS, JESSIE
 4    CRITTINDON AND EDDIE COPELIN, ET AL::
 5
 6    RODERICK & SOLANGE MACARTHUR JUSTICE CENTER
 7    4400 South Carrollton Avenue
 8    New Orleans, Louisiana 70119
 9    Phone: (504) 620-2259
10
11    (BY: Emily Washington, Esquire)
12    E-mail: emily.washington@macarthurjustice.org
13
14
15    ATTORNEYS REPRESENTING THE DEFENDANTS, EAST
16    CARROLL PARISH SHERIFF'S OFFICE:
17
18    USRY & WEEKS, PLC
19    1615 Poydras Street, Suite 1250
20    New Orleans, Louisiana 70112
21    Phone: (504) 592-4600 |Fax: (504) 592-4641
22
23    (BY: Ronald Shane Bryant, Esquire)
24    E-mail: sbryant@usryweeks.com
25
 Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA        08/16/19 Page 4 of 164
                                            6/24/2019
                                                                            Page 3


1     APPEARANCES CONTINUED:
2
3     ATTORNEYS REPRESENTING THE DEFENDANT, ORLEANS
4     PARISH SHERIFF'S OFFICE:
5
6             RODRIGUE & ARCURI LAW GROUP
7             201 St. Charles Avenue, Suite 114-412
8             New Orleans, Louisiana               70170
9             Phone: (504) 249-6990
10
11            (BY: Pete Matthews, Esquire)
12            E-mail: pm@rodriguearcuri.com
13
14
15    ATTORNEYS REPRESENTING THE DEFENDANT, STATE OF
16    LOUISIANA, LOUISIANA DEPARTMENT OF JUSTICE:
17
18            LOUISIANA DEPARTMENT OF JUSTICE
19            1885 N. Third Street, Floor 4
20            Baton Rouge, Louisiana 70802
21            Phone: (225) 326-6085 |Fax: (225) 326-6099
22
23            (BY: James "Gary" Evans, Esquire)
24            E-mail: evansj@ag.louisiana.gov
25
 Case 3:17-cv-00512-SDD-EWD    Document  111-29
                               SEVIER, LAURA        08/16/19 Page 5 of 164
                                             6/24/2019
                                                                              Page 4


1             E X A M I N A T I O N                I N D E X
2
3     BY:                                                                    PAGE
4
5      Ms. Washington                                                           7
6
7                             E X H I B I T S
8
9     NO.     DESCRIPTION                                                    PAGE
10
11     1         East Carroll Parish Sheriff's                                21
12               Office Defendant Answers to
13               Interrogatories
14     2         Records Regarding 5 Plaintiffs                               28
15     3         11/1/16 CEAs or MOUs                                         35
16     4         3/1/17 CEAs or MOUs                                          35
17     5         10/11/16 E-mail                                              44
18     6         Jessie Crittindon Inmate File                                55
19     7         Policy & Procedure for Booking                               65
20               and Classification and Release
21               of Offenders
22     8         OPSO In Globo Documents for Mr.                              111
23               Crittindon and Mr. Copelin
24     9         Billing between ECP & DOC, July                              128
25               2016
 Case 3:17-cv-00512-SDD-EWD    Document  111-29
                               SEVIER, LAURA        08/16/19 Page 6 of 164
                                             6/24/2019
                                                                              Page 5


1                             E X H I B I T S
2
3     NO.     DESCRIPTION                                                    PAGE
4
5     10      Billing between ECP & DOC,                                      128
6             August 2016
7     11      Billing between ECP & DOC,                                      128
8             September 2016
9     12      Billing between ECP & DOC,                                      128
10            October 2016
11    13      Billing between ECP & DOC,                                      128
12            November 2016
13    14      Billing between ECP & DOC,                                      128
14            December 2016
15    15      Billing between ECP & DOC,                                      128
16            January 2017
17    16      Supplemental Billing                                            133
18    17      Records printed 4/2019 for                                      140
19            Litigation
20    18      Compilation of E-mails                                          143
21
22
23
24
25
 Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA        08/16/19 Page 7 of 164
                                            6/24/2019
                                                                            Page 6


 1                    S T I P U L A T I O N
 2
 3            IT IS HEREBY STIPULATED AND AGREED by and
 4    between counsel for the parties hereto that the
 5    deposition of the aforementioned witness is
 6    hereby being taken under the Louisiana Code of
 7    Civil Procedure, Article 1421, et seq., for all
 8    purposes, in accordance with law;
 9            That the formalities of reading and signing
10    are specifically NOT waived;
11            That the formalities of sealing,
12    certification and filing are specifically waived;
13            That all objections, save those as to form
14    of the question and the responsiveness of the
15    answer, are hereby reserved until such time as
16    this deposition, or any part thereof, may be used
17    or sought to be used in evidence.
18                        *    *    *   *
19            CHERIE E. WHITE, Certified Court Reporter,
20    in and for the Parish of Orleans, State of
21    Louisiana, officiated in administering the oath.
22
23
24
25
 Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA        08/16/19 Page 8 of 164
                                            6/24/2019
                                                                             Page 7


 1                        LAURA SEVIER,
 2    after first having been duly sworn by the
 3    above-mentioned court reporter did testify as
 4    follows:
 5    EXAMINATION BY MS. WASHINGTON:
 6             Q.      Good morning.
 7             A.      Good morning.
 8             Q.      Would you mind introducing yourself
 9    for the record?
10             A.      My name is Laura Sevier.
11             Q.      My name is Emily Washington.                    I am
12    counsel for the five named plaintiffs in this
13    lawsuit, which is Crittindon versus Gusman.                           We
14    have counsel for the East Carroll defendants here
15    present in the room and then counsel for the
16    Department of Corrections defendants on the phone
17    as well as counsel for Sheriff Gusman in Orleans
18    and Corey Amacker in Orleans as well on the
19    phone.     Have you been deposed previously?
20             A.      No.
21             Q.      Okay.      So I like to start by just
22    going over some sort of basic ground rules so we
23    are all on the same page about what's going to go
24    on for the next couple of hours.
25                     There's a court reporter sitting at
 Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA        08/16/19 Page 9 of 164
                                            6/24/2019
                                                                            Page 8


 1    the end of the table here.               She is taking down
 2    everything that we say during the deposition, so
 3    I just ask that you speak up, make audible
 4    answers, yeses and nos rather than nodding of the
 5    head just to make for a clean record.                     Does that
 6    sound fair?
 7             A.      Yes.
 8             Q.      The oath that you just took is the
 9    same oath as if you were in court so we are just
10    looking for your full and truthful answers today.
11                     Basically, I am interested in
12    finding out everything that you might know about
13    the facts and claims that underlie this lawsuit,
14    so if at any time during the course of
15    questioning today you remember something that we
16    talked about earlier and you want to supplement
17    the record, we can always do that, just let me
18    know.
19                     If at some point I ask a question
20    that is unclear or complicated or confusing and
21    you don't understand what I'm asking you, please
22    let me know.       I'm happy to try to rephrase the
23    question or to break it up into multiple parts,
24    but I can't do that unless I know that it's
25    confusing to you.         Does that make sense?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 10 of 164
                                            6/24/2019
                                                                             Page 9


 1             A.      Yes.
 2             Q.      Okay.      So if you don't ask for
 3   clarification, I will assume that you understand
 4   my question and that that's the question that you
 5   were answering.          Fair enough?
 6             A.      Yes.
 7             Q.      If at any point today you want to
 8   take a break, I am happy to do so.                    Just let me
 9   know.     All I ask is that if I have a question
10   kind of out on the table, that you give me your
11   answer and we sort of finish up that question
12   before we go and take a break.
13             A.      Okay.
14             Q.      Lastly, is there anything,
15   medication, sleep deprivation, any other kind of
16   hardship that would prevent you from giving
17   accurate and truthful information today?
18             A.      No.
19             Q.      Okay.      Let's get started then.                   Very
20   briefly, I'm hoping we can go through a little
21   bit of your education and work history just so I
22   have some background about who you are.                       Did you
23   attend high school?
24             A.      Yes.
25             Q.      Where was that?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 11 of 164
                                            6/24/2019
                                                                            Page 10


 1             A.      Briarfield Academy in Lake
 2   Providence.
 3             Q.      And what year did you graduate in?
 4             A.      1980.
 5             Q.      Okay.      Did you attend college?
 6             A.      One year.
 7             Q.      Which school was that at?
 8             A.      Louisiana Tech.
 9             Q.      Have you attended any other kind of,
10   you know, vocational or professional training at
11   all?
12             A.      No.
13             Q.      Okay.      And you are currently
14   employed by the East Carroll Parish Sheriff's
15   Office?
16             A.      Yes.
17             Q.      What is your current job title?
18             A.      I am HR and administrative
19   assistant.
20             Q.      How long have you been in that
21   position?
22             A.      Basically 24 years.
23             Q.      Is that how long you've been
24   employed by the sheriff's office?
25             A.      Yes.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 12 of 164
                                            6/24/2019
                                                                            Page 11


 1             Q.      Okay.      Can you do the math for me?
 2   What year were you first hired in?
 3             A.      April 17th, 1995.
 4             Q.      Okay.      Thank you.         Have you held any
 5   other positions while you have been with the
 6   sheriff's office?
 7             A.      No.
 8             Q.      Okay.      Have you been employed with
 9   any other law enforcement agency?
10             A.      No.
11             Q.      Very generally speaking, prior to
12   joining the sheriff's office in '95, what other
13   forms of employment, if any, did you have?
14             A.      I worked as a legal secretary for a
15   local law firm, and I also worked as a
16   receptionist/billing clerk for a local -- two
17   local physicians.
18             Q.      Okay.      The law firm that you worked
19   with, what kind of law did they practice?
20             A.      Mostly corporate.
21             Q.      Okay.      Okay.      So you mentioned that
22   your current and past job with the sheriff's
23   office is HR and as an administrative assistant,
24   correct?
25             A.      Yes.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 13 of 164
                                            6/24/2019
                                                                            Page 12


1              Q.      Who did you report to in that
2    position?
3              A.      The warden.
4              Q.      Okay.      And who is that?
5              A.      Warden Johnny Hedgemon.
6              Q.      Okay.      Is there anyone else other
7    than Warden Hedgemon who supervises you?
8              A.      Indirectly, Sandra Campbell at the
9    sheriff's office.
10             Q.      And what is her job?
11             A.      She is the sheriff's administrative
12   assistant.
13             Q.      Okay.      So she works directly for
14   Sheriff Williams?
15             A.      Yes.
16             Q.      Okay.      Is there anyone else other
17   than Warden Hedgemon and indirectly to
18   Ms. Campbell that you report to?
19             A.      Warden -- Assistant Warden Knight.
20             Q.      Okay.      Can you explain to me a
21   little bit the structure of Warden Hedgemon and
22   Warden Knight?          You just mentioned that Warden
23   Knight is the assistant warden; is that correct?
24             A.      Yes.
25             Q.      Okay.      Can you just kind of outline
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 14 of 164
                                            6/24/2019
                                                                            Page 13


 1   the organizational structure for me?                     Does Warden
 2   Knight report to Warden Hedgemon?
 3             A.      They work together.
 4             Q.      Okay.
 5             A.      Warden Hedgemon is more employee and
 6   Warden Knight is more corrections, but they work
 7   together.
 8             Q.      Okay.      And both Warden Hedgemon and
 9   Warden Knight ultimately report to Sheriff
10   Williams --
11             A.      Yes.
12             Q.      -- is that correct?              Okay.      So you
13   mentioned that Warden Hedgemon deals more with
14   the employee perhaps administrative side?
15             A.      Uh-huh (affirmatively).
16             Q.      And Warden Knight deals more with
17   the correctional side; is that correct?
18             A.      Yes.
19             Q.      Okay.      Is it your understanding that
20   they are both responsible for the housing of
21   prisoners here at Riverbend?
22             A.      Yes.
23             Q.      Okay.      And both Warden Hedgemon and
24   Warden Knight would be responsible for releasing
25   prisoners from the facility?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 15 of 164
                                            6/24/2019
                                                                            Page 14


 1             A.      Yes.
 2             Q.      Okay.      Are Warden Hedgemon and
 3   Warden Knight also responsible for administering
 4   the policies and practices of the detention
 5   center?
 6             A.      Yes.
 7             Q.      And are Warden Hedgemon and Warden
 8   Knight responsible for supervising all of the
 9   employees of the detention center?
10             A.      Yes.
11             Q.      Am I correct in understanding that
12   the detention center is part of the East Carroll
13   Parish Sheriff's Office?
14             A.      Yes.
15             Q.      And so ultimately everyone who is
16   employed here at the detention center reports up
17   to Sheriff Williams, correct?
18             A.      Yes.
19             Q.      Are there East Carroll Parish
20   Sheriff Office employees that you supervise?
21             A.      No.
22             Q.      Are there any other employees who
23   work in HR with you?
24             A.      Not in HR.
25             Q.      Okay.      How about in your role as the
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 16 of 164
                                            6/24/2019
                                                                            Page 15


 1   administrative assistant?
 2             A.      There are three other ladies that
 3   work in my office.
 4             Q.      Uh-huh (affirmatively).
 5             A.      But we all have separate duties.
 6             Q.      Okay.      Who are the three who work in
 7   your office?
 8             A.      Brandy Teague, Linda Freeman, and
 9   Renee Curly.
10             Q.      Very briefly, you mentioned that
11   they have different responsibilities from your
12   responsibilities.          What are they responsible for?
13             A.      Ms. Curly and Ms. Freeman are the
14   receptionists and mail clerks.
15             Q.      Okay.
16             A.      Ms. Teague is the booking secretary
17   and the banking secretary.
18             Q.      And by "booking," do you mean
19   keeping the books like finances or do you mean
20   like booking as in booking people into the
21   prison?
22             A.      Booking people into the prison.
23             Q.      Okay.      Who do they all report to in
24   the sort of hierarchy of the detention center?
25             A.      The wardens.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 17 of 164
                                            6/24/2019
                                                                            Page 16


 1             Q.      Okay.      The wardens as well?
 2             A.      Uh-huh (affirmatively).
 3             Q.      Okay.      So Warden Hedgemon and Warden
 4   Knight also supervise Ms. Teague and Ms. Freeman
 5   and Ms. Curly?
 6             A.      Yes.
 7             Q.      Okay.      Can you walk me through what
 8   your job responsibilities are?
 9             A.      I take care of the payroll; and when
10   I say payroll, I do the time.                 And we are
11   actually -- the checks and all are issued by a
12   payroll company out of Tampa, Florida; and I
13   basically submit everything online for payroll
14   checks to be processed, and then that's one of my
15   main duties.       And then I am responsible for the
16   invoicing of the different agencies, including
17   the Department of Corrections.
18             Q.      Uh-huh (affirmatively).
19             A.      I not only do our internal
20   invoicing, but I process the CAJUN invoice by
21   which DOC pays us and work with DOC as far as if
22   we have an issue with an offender that's not on
23   our invoice trying to get that resolved.
24             Q.      Okay.      Any other job
25   responsibilities that we haven't gone over?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 18 of 164
                                            6/24/2019
                                                                            Page 17


 1             A.      Just general duties on, you know,
 2   the -- during the day-to-day operation of the
 3   facility.
 4             Q.      Okay.      But it seems like your two
 5   maybe main things that you are working on is
 6   payroll for the employees --
 7             A.      Yes.
 8             Q.      -- of the detention center and then
 9   the invoicing of the agencies for the housing of
10   prisoners here at the detention center?
11             A.      Yes.
12             Q.      Okay.      Can you tell me a little bit
13   more about the last piece that you mentioned,
14   about working with the Department of Corrections
15   if prisoners aren't on an invoice?
16             A.      Well, we hold pretrial offenders for
17   other agencies.
18             Q.      Uh-huh (affirmatively).
19             A.      We also receive offenders that are
20   revoked; and if their -- their paperwork has not
21   been submitted by the parish of conviction, then
22   I work with DOC trying to get that paperwork from
23   that parish of conviction to headquarters so they
24   can process them.          And that's basically -- you
25   know, and those issues vary.                I mean, it could be
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 19 of 164
                                            6/24/2019
                                                                            Page 18


 1   anything from the -- the sentencing information
 2   not being sent to DOC to it being lost somewhere
 3   in the mail because most of it is mailed.                        And,
 4   you know, occasionally we have inmates that we
 5   may have for six months that we never -- we
 6   haven't got paid for, and I have to go back and
 7   try to do supplemental invoices for those inmates
 8   so we can be paid for those inmates.
 9             Q.      Okay.      And I think we are going to
10   get into that a little bit more later, so let's
11   leave it there for now; and I might have some
12   more questions for you with some documents that
13   might make it easier for me to understand.
14                     I wanted to show you -- oh.                  One
15   question before we go on to that, is there any
16   system within the sheriff's office or at the
17   detention center for doing employee like
18   performance evaluations?
19             A.      Yes.
20             Q.      How does that process work?
21             A.      I'm not familiar with that process
22   because that doesn't fall under my job title.
23             Q.      Uh-huh (affirmatively).
24             A.      That may be something that the
25   warden could expand on.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 20 of 164
                                            6/24/2019
                                                                            Page 19


 1             Q.      Okay.      Is your performance evaluated
 2   on any kind of regular basis?
 3             A.      Not that I'm aware of.
 4             Q.      Okay.      So there's no form, let's
 5   say, that you fill out and then, you know, that's
 6   like a performance evaluation of any sort?
 7             A.      Not for me, no.
 8             Q.      Okay.      Or any, let's say, regular
 9   maybe annual meetings, let's say, with one of
10   your supervisors to review your performance?
11             A.      We have annual meetings.                 Well, we
12   have monthly meetings --
13             Q.      Uh-huh (affirmatively).
14             A.      -- and we have periodic meetings
15   with the warden, but as far as a performance
16   evaluation, I'm not aware --
17             Q.      Okay.
18             A.      -- of anything.
19             Q.      They are not structured --
20             A.      No.
21             Q.      -- as a performance evaluation?
22             A.      No.
23             Q.      Okay.      What -- what is covered in
24   the monthly meeting that you just mentioned?
25             A.      Any issues that may arise, problems
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 21 of 164
                                            6/24/2019
                                                                            Page 20


 1   that we are having with anything from, you know,
 2   employees not reporting to work or basically
 3   anything, you know, that needs to be assessed.
 4          (An interruption took place.)
 5   BY MS. WASHINGTON:
 6             Q.      Okay.      And so the monthly meeting is
 7   between you and the wardens; is that correct?
 8             A.      Yes.     And sometimes the supervisors
 9   of the shifts.
10             Q.      Okay.
11             A.      We call them lieutenants.
12             Q.      Okay.      And those meetings would be
13   an opportunity for anyone to raise problems that
14   have cropped up with the administration; is that
15   correct?
16             A.      Yes.
17             Q.      Problems that you're perhaps seeing
18   or that the lieutenants are seeing could be
19   raised with the wardens during those meetings?
20             A.      Yes.
21             Q.      Okay.      Are there any minutes or
22   notes taken during those monthly meetings?
23             A.      Not that I'm aware of.
24             Q.      Okay.      Do you take any minutes or
25   notes during those meetings?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 22 of 164
                                            6/24/2019
                                                                            Page 21


 1             A.      No.
 2             MR. WASHINGTON:
 3                     Okay.      I am going to hand you an
 4             exhibit that I am marking as Exhibit 1.
 5          (Exhibit 1 marked and tendered.)
 6             MS. WASHINGTON:
 7                     Just for counsel, I'm going to be
 8             doing continuing numbering for all of
 9             these depositions so we may reuse them.
10             This is the East Carroll Parish Sheriff's
11             Office Defendant Answers to
12             Interrogatories in this litigation.
13   BY MS. WASHINGTON:
14             Q.      Have you seen this before?
15             A.      No.
16             Q.      Okay.      I didn't think you would, but
17   I want to just turn to page 4?
18             A.      (Witness complied.)
19             Q.      Actually, I'm sorry.              It's page 6.
20   And in -- in the response to Interrogatory No. 4,
21   it indicates that you are an administrative
22   assistant and that you "coordinate the transfer
23   of offenders from an OPP billing code to a DPS &
24   C billing code in the in-house Jail Management
25   System."       Do you see where I'm reading there?
Case 3:17-cv-00512-SDD-EWD    Document   111-29
                               SEVIER, LAURA       08/16/19 Page 23 of 164
                                             6/24/2019
                                                                             Page 22


 1             A.      Yes.
 2             Q.      Okay.       And is that correct regarding
 3   your job responsibilities?
 4             A.      Yes.
 5             Q.      Okay.       What is the in-house Jail
 6   Management System that this answer is referring
 7   to?
 8             A.      It's what we call our ITF, which is
 9   our Inmate Trust Fund.              It's our Jail Management
10   System where we maintain their booking and, you
11   know, any housing changes, their Inmate Trust
12   Fund account transactions.                All of that's
13   maintained in that system.
14             Q.      Okay.       So you mentioned that the
15   system has booking information, housing, and
16   transactions.           Is there any other information
17   that's maintained in the system?
18             A.      Race, sex, date of birth, general.
19             Q.      Demographic data?
20             A.      Demographic information of the
21   offender.
22             Q.      Okay.       Anything else?
23             A.      No.
24             Q.      Okay.       And who is responsible for
25   maintaining this Jail Management System?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 24 of 164
                                            6/24/2019
                                                                            Page 23


1              A.      When you say "maintaining," are you
2    talking like the IT or are you talking about
3    keying in the information?
4              Q.      I guess I'm talking about the data
5    input.     Who's responsible for inputting
6    information into the system?
7              A.      Brandy Teague as the booking
8    secretary.
9              Q.      Okay.      Is she the only person who
10   inputs information into the Jail Management
11   System?
12             A.      No.
13             Q.      Okay.      Who else inputs information
14   into the Jail Management System?
15             A.      Hope Mills.          She's responsible for
16   making bed changes or location changes.
17             Q.      Uh-huh (affirmatively).
18             A.      Me, because I make billing code
19   changes; and that's probably it.
20             Q.      Okay.      So your role with the Jail
21   Management System is related to the billing code
22   changes; is that correct?
23             A.      Yes.
24             Q.      Do you have any other role in
25   inputting information or otherwise maintaining
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 25 of 164
                                            6/24/2019
                                                                            Page 24


 1   the Jail Management System?
 2             A.      Well, I fall into Brandy Teague's
 3   position when she is not there.
 4             Q.      Okay.
 5             A.      So I do the finance, you know, any
 6   transactions, anything like that that has to be
 7   done.
 8             Q.      And if Ms. Teague is not present,
 9   you may be the person inputting the booking
10   information?
11             A.      Yes.
12             Q.      Okay.      Who all has access to the
13   Jail Management System?
14             A.      In this office here, you have Hope
15   Mills, Mary Brown, Tony Washington, and Someeka
16   Martin; and at Phase 3, you have Ms. Freeman, Ms.
17   Curly, myself, and Ms. Teague.
18             Q.      Okay.      And do -- does Warden
19   Hedgemon have access to the Jail Management
20   System?
21             A.      No.
22             Q.      Okay.      Does Warden Knight have
23   access to the Jail Management System?
24             A.      No.
25             Q.      Do they have any ability to pull up
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 26 of 164
                                            6/24/2019
                                                                            Page 25


 1   and look at what's in the Jail Management System?
 2             A.      No.
 3             Q.      Why is that, if you know?
 4             A.      Just never has come up.                They are
 5   given a roster each day of the offenders, like a
 6   daily head count, an alphabetical roster, but
 7   it's always been the females that, you know, have
 8   access to the -- what we call the ITF.
 9                     Warden Hedgemon does have access to
10   CAJUN, which is DOC's data processing -- data
11   management system --
12             Q.      Uh-huh (affirmatively).
13             A.      -- and -- but he does not have
14   access to our internal system.
15             Q.      Does Warden Knight also have CAJUN
16   access?
17             A.      No.
18             Q.      Okay.      You mentioned that there is
19   some sort of daily roster that is generated for
20   the wardens; is that correct?
21             A.      Yes.
22             Q.      And what information is contained on
23   that roster?
24             A.      Their booking number; their inmate
25   ID number; DOC number, if they have one; their
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 27 of 164
                                            6/24/2019
                                                                            Page 26


1    SID number, if they have one.                  Names are listed
2    alphabetically, their race, sex, date of birth,
3    billing code, and location.                I'm not sure if
4    their booking date is on there or not, but --
5              Q.      It might be?
6              A.      It might be.
7              Q.      Okay.      Who prints out and provides
8    the daily roster to the wardens?
9              A.      Hope Mills at Phase 2 and Brandy
10   Teague at Phase 3.
11             Q.      Okay.      Do any of the lieutenants or
12   any of the correctional officers have access to
13   the JMS?
14             A.      No.
15             Q.      Okay.      Did you receive any kind of
16   training in how to operate the Inmate Trust Fund
17   system when you first started or when it came on
18   line?
19             A.      Yes.
20             Q.      Okay.      When -- when was that,
21   roughly?
22             A.      In the early 2000's.
23             Q.      Okay.      And what did that training
24   consist of?
25             A.      It's pretty user friendly.                   It's
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 28 of 164
                                            6/24/2019
                                                                            Page 27


 1   just a database system.
 2             Q.      Uh-huh (affirmatively).
 3             A.      We had our commissary personnel,
 4   they had an IT guy that came and spent a couple
 5   of days with us training and, you know, it's
 6   pretty simple.
 7             Q.      Okay.
 8             A.      I mean, it's very user friendly.
 9             Q.      During that training, was there any
10   instruction provided by the supervisors or
11   wardens of the detention center on what
12   information needed to go into the system
13   regarding the prisoners that were being housed
14   here?
15             A.      No.
16             Q.      Okay.      Is there any process by which
17   the JMS is reviewed or audited to see if it has
18   all of the information that you wanted to have on
19   all of the prisoners that you are housing?
20             A.      No.
21             MS. WASHINGTON:
22                     Shane, I apologize.              I had printed
23             you a copy.
24             MR. BRYANT:
25                     Oh.
Case 3:17-cv-00512-SDD-EWD    Document   111-29
                               SEVIER, LAURA       08/16/19 Page 29 of 164
                                             6/24/2019
                                                                             Page 28


 1             MS. WASHINGTON:
 2                     I'm going to show you what we are
 3             marking as Exhibit 2.              And I will
 4             represent to you that these are records
 5             that we received regarding the five
 6             plaintiffs in this litigation.                    I believe
 7             these were actually printed in July of
 8             2017, which would have been after all of
 9             the plaintiffs had actually been
10             ultimately released from custody.
11          (Exhibit 2 marked and tendered.)
12   BY MS. WASHINGTON:
13             Q.      I'm wondering if these records or
14   this type of form is the Inmate Trust Fund system
15   that we have been talking about?
16             A.      It is.
17             Q.      Okay.       And at the top, we can just
18   look at the first one, which is for Donald
19   Guidry, and at the top there, the inmate number
20   or ID number.           What -- what is that number?
21             A.      That is a number that is generated
22   by the Jail Management System.
23             Q.      And so is that number created when a
24   person is first booked into Riverbend?
25             A.      Yes.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 30 of 164
                                            6/24/2019
                                                                            Page 29


 1             Q.      If a person was released from
 2   Riverbend and then at some point in time came
 3   back into custody here, would this number still
 4   attach to them or would a new one be generated?
 5             A.      That number would be attached to
 6   them.     I was trying to see.             Yes, it would be.
 7             Q.      Okay.      So that's kind of theirs for
 8   life?
 9             A.      Yes.
10             Q.      Okay.      And then under that, there is
11   a DOC number, correct?
12             A.      Yes.
13             Q.      Who generates the DOC number for an
14   individual?
15             A.      The Department of Corrections.
16             Q.      Okay.      And similar to the question
17   that I asked about the inmate number, is a DOC
18   number attached to one person forever or are new
19   DOC numbers created if people are coming in and
20   out of custody?
21             A.      The same number is attached to them
22   unless they use an alias, but normally it's --
23   they go back and correct and -- and tie them in
24   together.
25             Q.      Okay.      So generally speaking, if
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 31 of 164
                                            6/24/2019
                                                                            Page 30


 1   someone is assigned a DOC number the first time,
 2   that DOC number will stick with them throughout
 3   their life even on multiple incarcerations?
 4             A.      Yes.
 5             Q.      Okay.      There's also a space here for
 6   a SID number that appears to be blank; is that
 7   correct?
 8             A.      Yes.
 9             Q.      And what is a SID number?
10             A.      That is a state ID number.
11             Q.      Okay.      And how is that generated?
12             A.      I'm not sure.          It's issued by the
13   state, but I'm not sure how it's generated.
14             Q.      Okay.      It is not a number that the
15   Riverbend Detention Center generates for a person
16   in their custody?
17             A.      No.
18             Q.      Okay.      I'm looking down here
19   (indicated) at the lower section of the form
20   under book-ins and billing history?
21             A.      Yes.
22             Q.      And there is also then something
23   that is called a book-in number; is that correct?
24             A.      Yes.
25             Q.      What is a book-in number?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 32 of 164
                                            6/24/2019
                                                                            Page 31


 1             A.      The book-in number -- the booked in
 2   number is the number that is generated each time
 3   that offender comes into our facility.                      That
 4   number will change.           It is a chronological number
 5   that is issued and it will change each time they
 6   come in.
 7             Q.      Okay.      I get it.        It is "book in"
 8   not "booking."          Thank you.       Okay.      So if someone
 9   was to be booked into Riverbend, they would be
10   issued a book-in number?
11             A.      Yes.
12             Q.      If they were to leave the facility
13   and then later come back to Riverbend, they would
14   get a new book-in number?
15             A.      Yes.
16             Q.      The interrogatory answer that we
17   were discussing before in Exhibit 1 mentioned
18   changes in billing codes, and it specifically
19   references an OPP billing code.                  What is an OPP
20   billing code?
21             A.      Orleans Parish Prison.
22             Q.      Okay.      I guess I'm wondering what is
23   meant by "billing code"?
24             A.      Okay.      If you look at the bottom of
25   that page that we were just looking at.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 33 of 164
                                            6/24/2019
                                                                            Page 32


 1             Q.      In Exhibit 2?
 2             A.      Yes.
 3             Q.      Uh-huh (affirmatively).
 4             A.      Where it says New Orleans Parish and
 5   it says NOPO 5/4/2016 through 7/11/2016.
 6             Q.      Right.
 7             A.      We were billing Orleans Parish for
 8   those dates.
 9             Q.      Okay.
10             A.      And then under that, it says DOC.
11   You'll see that it picks up on 7/11 until 1/24.
12             Q.      Uh-huh (affirmatively).
13             A.      And he actually was in our custody
14   from 5/4 to 1/24, but his billing code changed
15   7/12.
16             Q.      Okay.      And, if I understand
17   correctly, you would have been the person
18   responsible for changing the billing code from
19   this Orleans Parish to Department of Corrections?
20             A.      Either me or Ms. Teague.
21             Q.      Okay.      Ms. Teague also shares the
22   duties of changing billing codes?
23             A.      Yes.     If I'm not available, she will
24   change the billing code.
25             Q.      Okay.      Is it primarily your
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 34 of 164
                                            6/24/2019
                                                                            Page 33


 1   responsibility?
 2             A.      Yes.
 3             Q.      And Ms. Teague is your backup on
 4   that function?
 5             A.      Yes.
 6             Q.      Okay.      So the East Carroll Parish
 7   Sheriff's Office had an agreement with the
 8   Orleans Parish Sheriff's Office to house
 9   prisoners; is that correct?
10             A.      I'm not sure what the agreement was.
11   I don't know --
12             Q.      Okay.
13             A.      -- if it was oral or written, but we
14   were housing the offenders.
15             Q.      Okay.      Do you know if -- if East
16   Carroll Parish Sheriff's Office was housing
17   pretrial detainees for Orleans Parish?
18             A.      Yes.
19             Q.      Okay.      Do you know if the Riverbend
20   Detention Center was housing DOC sentenced
21   prisoners for Orleans?
22             A.      Not for Orleans.
23             Q.      Uh-huh (affirmatively).
24             A.      But once an offender is sentenced,
25   they become the responsibility of Department of
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 35 of 164
                                            6/24/2019
                                                                            Page 34


 1   Corrections.       We do have offenders from Orleans
 2   Parish that are DOC offenders.                  We have DOC
 3   offenders from any parish in the state, but once
 4   they become a DOC offender, they are no longer
 5   the responsibility of that parish.                    They are the
 6   responsibility of DOC.
 7             Q.      Okay.      Do you know whether or not
 8   the Orleans Parish Sheriff's Office was
 9   transferring DOC sentenced prisoners to Riverbend
10   for housing?
11             A.      No.
12             Q.      Okay.      Just to clarify, no, you
13   don't know or no, they were not?
14             A.      No, I don't know.
15             Q.      Thank you.
16             MS. WASHINGTON:
17                     I'm going to show you two documents.
18             I will represent to you that both of these
19             are entitled either Cooperative Endeavor
20             Agreements or Memorandum of Understanding,
21             which means you, the East Carroll Parish
22             Sheriff's Office, and Orleans Parish
23             Sheriff's Office.
24                     The one that's been marked as
25             Exhibit 3 appears to have an effective
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 36 of 164
                                            6/24/2019
                                                                            Page 35


 1             date of November 1, 2016, if you look at
 2             the first paragraph; and the one marked
 3             Exhibit 4 appears to have an effective
 4             date of March 1st, 2017, again in the
 5             first paragraph.
 6          (Exhibit 3 and Exhibit 4 marked and
 7   tendered.)
 8   BY MS. WASHINGTON:
 9             Q.      Have you seen either of these
10   documents before?
11             A.      No.
12             Q.      I think you mentioned earlier, but I
13   just want to make sure.             I understand -- before
14   we move on, do you know if the East Carroll
15   Parish Sheriff's department had a contract or
16   agreement with Orleans Parish to receive DOC
17   sentenced prisoners transferred from Orleans?
18             A.      I was not aware of any agreement or
19   contract.
20             Q.      Okay.      And you have not seen these
21   two contracts or -- I'm sorry, they are CEAs --
22   or Memorandums of Understanding before?
23             A.      No.
24             Q.      Okay.      Are you aware of any of the
25   content of those documents?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 37 of 164
                                            6/24/2019
                                                                            Page 36


 1             A.      No.
 2             Q.      Okay.      Do you know whether or not
 3   those documents -- never mind -- scratch that.
 4   You don't know about those documents.
 5                     You mentioned earlier when we were
 6   talking about Exhibit 2, the Inmate Trust Fund
 7   documents, that the bottom of it shows a transfer
 8   from an Orleans Parish billing code to a
 9   Department of Corrections billing code; is that
10   correct?
11             A.      Yes.
12             Q.      Okay.      And are those billing codes
13   what is used by East Carroll Parish Sheriff's
14   office to provide invoices to Orleans Parish
15   Sheriff's Office, for example?
16             A.      Yes.
17             Q.      Okay.      And also to the Department of
18   Corrections for the housing of DOC prisoners?
19             A.      DOC actually issues a -- what we
20   call a CAJUN invoice --
21             Q.      Uh-huh (affirmatively).
22             A.      -- and I have to pull that from the
23   system.     And I can remove offenders from that
24   invoice, but I cannot add offenders to that
25   invoice.       I use our internal invoice to reconcile
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 38 of 164
                                            6/24/2019
                                                                            Page 37


 1   the DOC invoice.
 2             Q.      Okay.      And so by the internal
 3   invoice, you mean an invoice that you would
 4   generate from your JMS about which DOC prisoners
 5   you are housing here in Riverbend?
 6             A.      Yes.
 7             Q.      And you would compare that to the
 8   CAJUN invoice which the Department of Corrections
 9   issues?
10             A.      Yes.
11             Q.      Okay.      How often do you receive the
12   CAJUN invoice?
13             A.      I pull it at the end of the month
14   from the CAJUN system, actually the first day of
15   the month following the --
16             Q.      The end of the month?
17             A.      Yes.
18             Q.      Okay.
19             A.      The first day of the month is the
20   day I pull the invoice.
21             Q.      Do you know if that invoice is kept
22   in Realtime?
23             A.      It updates at DOC, I believe they
24   have access to it at Realtime, but if I ask that
25   they make changes, like because it's -- obviously
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 39 of 164
                                            6/24/2019
                                                                            Page 38


 1   if the offender is not showing to be in my
 2   prison, I don't get paid for him, so he doesn't
 3   show on my invoice.           But if I request that it be
 4   updated, it's the next day before it shows up on
 5   my invoice.
 6             Q.      Okay.      Are you able to access the
 7   CAJUN invoice anytime you wanted to?
 8             A.      Yes.
 9             Q.      It's your practice to access it at
10   the end of the month, but you would have access
11   to it at anytime?
12             A.      Yes.     They actually recommend that
13   we reconcile mid-month --
14             Q.      Uh-huh (affirmatively).
15             A.      -- to make sure any changes or
16   adjustments be made prior to the end of the
17   month.
18             Q.      And do you do that?
19             A.      Yes.
20             Q.      Okay.      Am I correct in understanding
21   that the East Carroll Parish Sheriff's Office was
22   billing the Orleans Parish Sheriff's Office for
23   every pretrial detainee that they were holding
24   for Orleans?
25             A.      If they had been booked into the
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 40 of 164
                                            6/24/2019
                                                                            Page 39


 1   system --
 2             Q.      Uh-huh (affirmatively).
 3             A.      -- yes, we were billing Orleans if
 4   their billing code was Orleans Parish Prison.
 5             Q.      Okay.      And, by the same token, the
 6   East Carroll Parish Sheriff's Office bills the
 7   Department of Corrections for all of the
 8   prisoners who have a DOC billing code in your
 9   Inmate Trust Fund system?
10             A.      Only after their CAJUN transfer
11   history is updated by the Department of
12   Corrections.       Because if their transfer history
13   is not correct, they do not appear on my billing.
14             Q.      From CAJUN?
15             A.      From CAJUN.
16             Q.      So you mentioned that you are not
17   able to add anything to the CAJUN invoice, right?
18             A.      That's correct.
19             Q.      But you do reconcile the CAJUN
20   invoice with your Riverbend Inmate Trust Fund
21   information?
22             A.      Yes.
23             Q.      What do you do if there is a
24   prisoner being housed at Riverbend as a DOC
25   sentenced prisoner who does not appear on the
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 41 of 164
                                            6/24/2019
                                                                            Page 40


 1   CAJUN invoice?
 2             A.      I have an option in the billing
 3   system to "do not include this offender" on the
 4   invoice, and I have six months from that date or
 5   like the -- the invoice date is the first day
 6   after the month, and I have six months to get his
 7   transfer history correct and submit a
 8   supplemental invoice to the Department of
 9   Corrections.
10             Q.      Okay.      And I guess walk me through
11   like what steps you actually take if you are
12   sitting down and you are comparing the CAJUN
13   invoice with your Inmate Trust Fund system and
14   you notice that there is a DOC sentenced prisoner
15   in Riverbend Detention Center that is not on that
16   CAJUN invoice, like what steps do you take at
17   that time?
18             A.      Okay.      I print the CAJUN invoice
19   from the CAJUN system and I print our internal
20   invoice; and I basically reconcile it by name, by
21   number of days.         If the CAJUN invoice paid me for
22   25, but I -- days and I show that he was here
23   30 days, I disallow those 30 days, I -- I mark
24   through it and put the dates that DOC is paying
25   me for, and then when I go into my -- in my
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 42 of 164
                                            6/24/2019
                                                                            Page 41


 1   internal invoice, I disallow those five days.
 2   Then once I send the DOC invoice, I finish
 3   reconciling it, my CAJUN invoice and my internal
 4   invoice match, almost like reconciling a bank
 5   statement.
 6             Q.      Uh-huh (affirmatively).
 7             A.      I submit the DOC invoice to the
 8   Department of Corrections.
 9             Q.      Uh-huh (affirmatively).
10             A.      Some -- at some point in the next
11   six months -- I try to do it on a monthly basis,
12   but at some point during the next six months, I
13   go into CAJUN to see if -- why they didn't pay me
14   those five days, whether either it shows that he
15   was a -- he was transferred to another facility,
16   but -- and -- and it's an error that I have to go
17   back and notify DOC that no, he was not
18   transferred to another facility; and we get it
19   corrected and then I can bill for those five
20   days.
21                     Occasionally, we have DOC offenders
22   that are on a detainer, they have open charges or
23   whatever, we will release them from DOC, but --
24   and it's East Baton Rouge will transfer them the
25   next day back to East Baton Rouge because they
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 43 of 164
                                            6/24/2019
                                                                            Page 42


 1   have open charges.           And -- but -- and -- but I
 2   always try to find out why they did not pay me
 3   for those five days.            And sometimes it's an error
 4   on my part where he may have been released today,
 5   but because of the time and the date that it was
 6   written down on the movement sheet, we release
 7   him tomorrow or well, he was released yesterday
 8   and we released him today, and then I have to go
 9   back and correct that in our internal system.                           We
10   are human, we -- you know.
11             Q.      Okay.      And when you -- when you
12   printed the CAJUN invoice and printed your
13   internal invoice and were making these
14   reconciliations, you said you -- you send that
15   back to the Department of Corrections?
16             A.      Yes.     The CAJUN invoice goes to the
17   Department of Corrections.
18             Q.      Okay.      And do you send that by
19   electronic mail?
20             A.      No.     We hand deliver.
21             Q.      Okay.      You hand deliver to
22   headquarters?
23             A.      Yes, to accounts payable.
24             Q.      Do you guys get any kind of like
25   receipt?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 44 of 164
                                            6/24/2019
                                                                            Page 43


 1             A.      No.
 2             Q.      So you don't have a record of the
 3   CAJUN invoices that have been hand delivered back
 4   to Baton Rouge?
 5             A.      I have a copy of it.
 6             Q.      Okay.
 7             A.      But usually in five to seven days,
 8   we receive a check through the OSRAP system, so
 9   we know they received the -- the invoice at that
10   point.
11             Q.      Okay.      So you receive the check
12   through some kind of online payment system?
13             A.      Yes.
14             Q.      Okay.      It sounds like you're
15   primarily responsible for generating or
16   reconciling the invoicing; is that correct?
17             A.      Yes.
18             Q.      Is there anyone who reviews the
19   invoicing before you provide it, let's say, to
20   the Department of Corrections?
21             A.      No.
22             Q.      Okay.      What about before you were
23   providing it to Orleans for payment?
24             A.      No.
25             Q.      Am I correct that the invoices are
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 45 of 164
                                            6/24/2019
                                                                            Page 44


 1   actually signed off on by Sheriff Williams?
 2             A.      The DOC invoices, yes.
 3             Q.      Okay.      And how does that sign off
 4   occur; is that in person?
 5             A.      Yes.
 6             Q.      Okay.      Do you meet with Sheriff
 7   Williams?
 8             A.      Yes.
 9             Q.      Okay.      When you meet with Sheriff
10   Williams on the Department of Corrections
11   invoices, do you have the CAJUN invoice as well
12   as your internal invoice to review with him?
13             A.      Only the CAJUN invoice.
14             Q.      Only the CAJUN invoice.                Okay.
15             MS. WASHINGTON:
16                     I am showing you what has been
17             marked now as Exhibit 5.
18          (Exhibit 5 marked and tendered.)
19   BY MS. WASHINGTON:
20             Q.      And I want to look at the first page
21   of Exhibit 5 right now.
22             A.      Uh-huh (affirmatively).
23             Q.      These are some communications that
24   were provided to us in the course of this
25   litigation.       And the first page of Exhibit 5
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 46 of 164
                                            6/24/2019
                                                                             Page 45


 1   appears to be, well, an e-mail from you to Corey
 2   Amacker from October 11th, of 2016?
 3             A.      Yes.
 4             Q.      Do you remember this e-mail?
 5             A.      Yes.
 6             Q.      Okay.      And I want to look at the --
 7   the last line of it before your signature.                         It
 8   says, "I am unable to invoice DOC for this
 9   offender until he is updated."                  Do you see where
10   I'm reading?
11             A.      Yes.
12             Q.      Okay.      What -- what does that
13   statement mean?
14             A.      That means he will not appear on our
15   DOC invoice until DOC updates him in CAJUN.
16             Q.      Okay.      So when you say "until he is
17   updated," you're referring to the CAJUN invoice;
18   is that correct?
19             A.      Yes.
20             Q.      And sort of going back to what we
21   were just talking about, you do not invoice or
22   you don't receive payment from the Department of
23   Corrections or ask for payment from the
24   Department of Corrections until the CAJUN invoice
25   matches your Riverbend Inmate Trust Fund system;
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 47 of 164
                                            6/24/2019
                                                                            Page 46


 1   is that correct?
 2             A.      DOC will not pay me until he appears
 3   on the CAJUN invoice.
 4             Q.      And I know we talked about the steps
 5   you would take, say, if your invoice was
 6   reflecting 30 days for a DOC sentenced prisoner
 7   but the CAJUN invoice was only showing 25 days
 8   for that prisoner.
 9                     I want to ask about a situation
10   where there is a prisoner being housed here at
11   Riverbend who shows up on your Inmate Trust Fund
12   system as a DOC sentenced prisoner.                    Let's say we
13   are talking about the month of September.                        He's
14   been in custody or housed here at Riverbend for
15   all of September as a DOC sentenced prisoner.
16                     When you look at the CAJUN invoice,
17   let's say on October 1st, you notice that that
18   prisoner's name is not on that CAJUN invoice at
19   all.    What do you do in that situation?
20             A.      Normally, I disallow him on my
21   internal invoice, because I -- you know, he's
22   still showing to be a DOC offender in the system,
23   in the internal system, but I -- I disallow him
24   which gives him zero days in the internal
25   invoice.       And, at that point, I finish
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 48 of 164
                                            6/24/2019
                                                                            Page 47


 1   reconciling the DOC invoice and submit it for
 2   payment; and sometime during the next six months,
 3   I go in to try to determine why he was not on the
 4   CAJUN invoice.          It may be that he was a new
 5   conviction on August 28th.               The clerk of court
 6   has not submitted the minutes to the pre-class
 7   officer at the parish of conviction.                     Therefore,
 8   the pre-class packet that the parish of
 9   conviction is responsible for submitting to DOC
10   has not been received, therefore DOC personnel
11   have not updated CAJUN.             And they may -- he may
12   not have an out date yet, but he -- they can at
13   least update him as DOC billable and in my
14   location.
15             Q.      Okay.      Is there any steps that you
16   take when you -- I'm talking about the same
17   scenario -- when you noticed, you know, this DOC
18   sentenced prisoner who's at Riverbend who isn't
19   on the CAJUN invoice.            Are there any steps that
20   you take to reach out, say, to the parish of
21   conviction and ask whether or not the paperwork
22   has been submitted to DOC?
23             A.      Yes, I do.
24             Q.      Okay.      And what steps do you take to
25   do that?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 49 of 164
                                            6/24/2019
                                                                            Page 48


 1             A.      I normally e-mail or, if I don't
 2   have an e-mail address, I will call the parish of
 3   conviction and confirm and if he is -- if they
 4   confirm then he is a DOC offender, I ask them
 5   have they submitted the paperwork.                    And if at
 6   that point they say well, I submitted it to my
 7   pre-class officer at DOC, I contact -- I usually
 8   contact that pre-class officer or I will contact
 9   someone in -- at headquarters, if I am not
10   familiar with their pre-class officer, because I
11   don't deal with their parish on a regular basis.
12                     I may just reach out to Colette
13   Chapman, who does the transfer updates or, in
14   this instance, I contacted Glynn Stassi, who was
15   doing the updates, and asked him to check to see
16   if possibly the paperwork is there, because they
17   do receive tons of paperwork I'm sure, and, you
18   know, it just hasn't been processed yet.
19             Q.      And typically if you would send an
20   e-mail, there would be a record of that e-mail
21   communication.          If you were making phone calls to
22   try to follow up on paperwork with the parish of
23   conviction or the DOC, do you keep any kind of
24   log of those phone calls?
25             A.      No.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 50 of 164
                                            6/24/2019
                                                                            Page 49


 1             Q.      Okay.      When you disallow a prisoner
 2   on your internal invoice, do you keep any, I
 3   guess, kind of tracking of that?
 4             A.      I can --
 5             Q.      Within your system?
 6             A.      I can actually go back and print a
 7   report of unbilled days.
 8             Q.      Okay.
 9             A.      And they would be -- those five days
10   would be listed on that unbilled supplemental
11   invoice.
12             Q.      Okay.      Is there any mechanism you
13   use where, let's say, a -- a prisoner was
14   disallowed on your internal invoice down to zero
15   days for a month because they didn't show up on
16   the CAJUN invoice at all like we just talked
17   about, so when the next invoice come around and
18   you are doing your invoice reconciliation or,
19   let's say, maybe even in the middle of the month
20   when you're checking the system like DOC
21   recommends, is there any system or process you
22   use to see whether or not prisoners who have been
23   disallowed on the invoice for a past month are
24   now showing up in CAJUN?
25             A.      When I reconcile the CAJUN invoice
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 51 of 164
                                            6/24/2019
                                                                            Page 50


 1   with my -- my internal invoice, if he's been
 2   updated in CAJUN, he's going to appear on the
 3   CAJUN invoice.
 4             Q.      Uh-huh (affirmatively).
 5             A.      And it may go back, be retroactive
 6   to the previous month.
 7             Q.      Uh-huh (affirmatively).
 8             A.      But yes, he -- he may show up in the
 9   following month.
10             Q.      Uh-huh (affirmatively).
11             A.      And at that point, once he shows up
12   in the following month, I have to go back to do
13   what I call a supplemental invoice.
14             Q.      Okay.      What if he doesn't show up in
15   the following month?
16             A.      I usually give it 90 days because
17   larger parishes have a lag in court minutes,
18   processing paperwork.
19             Q.      So you give it three months for a
20   particular prisoner to show up on the CAJUN
21   invoice; is that correct?
22             A.      Yes.
23             Q.      Okay.      Where does the 90 days come
24   from?
25             A.      That's just my -- my window.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 52 of 164
                                            6/24/2019
                                                                            Page 51


 1   Usually, we have the biggest issue with the
 2   probation and parole office --
 3             Q.      Uh-huh (affirmatively).
 4             A.      -- especially if someone is revoked.
 5   It may take them up to four to six weeks, and
 6   it's just -- it's a time mechanism for me going
 7   -- I mean, I could go in every day to check to
 8   see, but I just -- I go back -- like for right
 9   now, I may go back into March or April and see if
10   there is anybody that I haven't been able to bill
11   for.
12             Q.      Okay.
13             A.      And, at that point, you know, and
14   usually after about 90 days, I get on it where
15   I'm trying to figure out what's going on with
16   them.
17             Q.      So if it were more than 90 days, you
18   would then take some action to find out why the
19   person was not showing up in CAJUN?
20             A.      Yes.
21             Q.      Okay.      And what type of action would
22   you take at that time?
23             A.      I would start making phone calls
24   again to the parish of conviction or the
25   Department of Corrections, just reaching out to
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 53 of 164
                                            6/24/2019
                                                                            Page 52


 1   them trying to figure out why we are not being
 2   paid.
 3             Q.      Okay.      We talked about the change in
 4   the billing code in your internal JMS.
 5             A.      Uh-huh (affirmatively).
 6             Q.      What information or documentation do
 7   you receive to know to change someone to a DOC
 8   billing code?
 9             A.      Usually it is a court slip,
10   something from the court.
11             Q.      Okay.      Are there other billing codes
12   in the JMS other than Orleans and Department of
13   Corrections?
14             A.      Yes.
15             Q.      Okay.      And would these be for other
16   parishes that the --
17             A.      Yes.
18             Q.      Okay.      Is there anything other than
19   other parishes that has a billing code?
20             A.      No.
21             Q.      Okay.      Is the JMS searchable by a
22   prisoner's name?
23             A.      Yes.
24             Q.      Okay.      Are there other data inputs
25   that you can search by in the JMS?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 54 of 164
                                            6/24/2019
                                                                            Page 53


 1             A.      DOC number.
 2             Q.      Okay.
 3             A.      Or ID number.
 4             Q.      Okay.      If the person has a DOC
 5   billing code, does the JMS provide that person's
 6   release date?
 7             A.      No.
 8             Q.      Okay.      Is release date information
 9   stored in the JMS at all?
10             A.      Only after they are released.
11             Q.      Only after they are released.                    Okay.
12             A.      Their actual date of release is
13   keyed into the system.
14             Q.      Okay.      But it does not show
15   projected or in the future release dates?
16             A.      No, ma'am.
17             Q.      Okay.      Does the JMS have information
18   about whether or not a DOC -- DOC sentenced
19   prisoner has had their time calculated?
20             A.      No.
21             Q.      Okay.      So the JMS cannot be used to
22   track the release dates for prisoners who are
23   being held at Riverbend?
24             A.      No.
25             Q.      Okay.      Where is that information
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 55 of 164
                                            6/24/2019
                                                                            Page 54


 1   contained?
 2             A.      CAJUN.
 3             Q.      Only in CAJUN?
 4             A.      (Nodded head affirmatively.)                   Yes,
 5   ma'am.
 6             Q.      So the East Carroll Parish Sheriff's
 7   Office doesn't have its own system to know the
 8   release dates of people who are housed at
 9   Riverbend?
10             A.      Only by accessing CAJUN.
11             Q.      Okay.      Can you take a look at
12   Exhibit 2 again, the trust fund account exhibit?
13             A.      (Witness complied.)
14             Q.      And I want to turn to page 4 of this
15   exhibit, which is for Leon Burse?
16             A.      Uh-huh (affirmatively).
17             Q.      Just to make sure I understand what
18   you had mentioned earlier.               If you look at the
19   bottom about book ins and billing history, there
20   are two book-in numbers for Mr. Burse; is that
21   correct?
22             A.      That is correct.
23             Q.      Okay.      And am I correct in
24   understanding that this is because between 6/16
25   of 2016 and 8/18 of 2016, he was not housed at
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 56 of 164
                                            6/24/2019
                                                                            Page 55


 1   Riverbend?
 2             A.      That's correct.
 3             Q.      Okay.      And so when he came back in
 4   -- in August of 2016, he received a new book-in
 5   number?
 6             A.      Yes.
 7             Q.      Okay.      Does the new book-in number
 8   correspond to an entirely new booking process
 9   into the facility?
10             A.      Yes.
11             Q.      Okay.      If there is not -- if there's
12   only one book-in number -- say we can turn back
13   to the first page, Donald Guidry that we have
14   been looking at before.             You know, if he has one
15   book-in number, even though he changed from being
16   Orleans Parish to DOC sentences, would Mr. Guidry
17   have gone through a new booking or intake process
18   at the time that he changed to be a DOC sentenced
19   prisoner?
20             A.      No.
21             Q.      Okay.
22             MS. WASHINGTON:
23                     I'm going to show you what I just
24             marked as Exhibit 6.
25          (Exhibit 6 marked and tendered.)
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 57 of 164
                                            6/24/2019
                                                                            Page 56


 1   BY MS. WASHINGTON:
 2             Q.      So what I have marked as Exhibit 6
 3   is the inmate file that we received for Jessie
 4   Crittindon, and I just want to look at a couple
 5   of pages inside of this.
 6             A.      Okay.
 7             Q.      If you look at the bottom right-hand
 8   corner, there are Bates stamp numbers; and I am
 9   going to direct you to 4672 to begin with.                         It's
10   about halfway through, and this is titled support
11   rap sheet.       Do you see where I'm looking at?
12             A.      Yes.
13             Q.      Okay.      And then kind of holding on
14   to that page, if you flip over one page further
15   at Bates number 4674 there is another support rap
16   sheet; is that correct?
17             A.      Yes.
18             Q.      Okay.      Who generates these rap
19   sheets?
20             A.      The AFIS system.
21             Q.      Okay.      And is that generated and
22   operated here at Riverbend?
23             A.      I'm not sure about this one because
24   I don't know what the ATN number is.                     I don't
25   know if that's -- I couldn't tell you.                      I'm not
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 58 of 164
                                            6/24/2019
                                                                            Page 57


 1   familiar with the AFIS system.                  I don't operate
 2   it.
 3             Q.      Okay.
 4             A.      I know that it came from the AFIS
 5   system, but I don't know any of the workings of
 6   the AFIS system.
 7             Q.      That's okay.          I think I have other
 8   people to ask about the AFIS system so I
 9   appreciate that.          At the -- the top of the -- the
10   first rap sheet at the top and the SID number
11   that you mentioned before, and that would be some
12   sort of state ID number; is that correct?
13             A.      Yes.
14             Q.      Okay.      And that's also contained on
15   that second rap sheet that we are looking at?
16             A.      Yes.
17             Q.      Okay.      Taking the one that's the
18   second rap sheet in this packet on 4674, the
19   book-in date appears to be August 11th of 2016;
20   is that correct?
21             A.      Yes.
22             Q.      Do you know what that book-in date
23   corresponds to?
24             A.      No.
25             Q.      Okay.      And on the -- the first rap
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 59 of 164
                                            6/24/2019
                                                                            Page 58


 1   sheet that's at 4672, the -- there is a different
 2   book-in date of January 4th, 2017; is that
 3   correct?
 4             A.      Yes.
 5             Q.      Okay.      Do you -- do you know why
 6   there are two different book-in dates for this
 7   individual?
 8             A.      No.
 9             Q.      Okay.      Do you know who might know?
10             A.      I would say Robert Russell.
11             Q.      Anyone else who might have
12   information?
13             A.      No.
14             Q.      Okay.      You can keep browsing, if you
15   would like.
16             A.      I'm just looking.             I mean, it's --
17   it almost looks like the same picture.
18             Q.      I agree.       Referring back to the very
19   first exhibit I gave you, the interrogatories,
20   the rest of that answer to Interrogatory No. 4
21   indicated that part of your job responsibilities
22   have also been to communicate with Orleans Parish
23   personnel regarding transfer issues with pretrial
24   offenders.       Do you see where I'm reading?
25             A.      Uh-huh (affirmatively).
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 60 of 164
                                            6/24/2019
                                                                            Page 59


 1             Q.      What kind of transfer issues have
 2   you communicated with Orleans Parish about?
 3             A.      It would be something similar to
 4   this e-mail.
 5             Q.      Okay.      And you are referencing the
 6   first page of Exhibit 5?
 7             A.      Yes.
 8             Q.      Okay.
 9             A.      Basically transferring him from OPP
10   to DOC.
11             Q.      Okay.      So transfer issue means kind
12   of the movement between being Orleans pretrial
13   and being a DOC sentenced prisoner transferred
14   from Orleans?
15             A.      Yes.
16             Q.      Okay.      Other than that e-mail that
17   we were looking at, do you remember other
18   specific times that you communicated with Orleans
19   Parish about transfer issues?
20             A.      Not specific dates or times.
21             Q.      Okay.      Were there other times other
22   than that one time that's in that e-mail?
23             A.      I would say, yes.
24             Q.      Okay.      That e-mail was directed to
25   Corey Amacker, correct?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 61 of 164
                                            6/24/2019
                                                                            Page 60


 1             A.      Yes.
 2             Q.      Other than Mr. Amacker, is there
 3   anyone else at Orleans Parish that you would
 4   communicate with?
 5             A.      No.
 6             Q.      Okay.      He was your sole point of
 7   contact?
 8             A.      Yes.
 9             Q.      Okay.      And obviously you used e-mail
10   with Mr. Amacker?
11             A.      Yes.
12             Q.      Did you also communicate by phone
13   with Mr. Amacker?
14             A.      No.
15             Q.      Okay.      No phone.        All e-mail?
16             A.      (Shook head negatively.)
17             Q.      So if you had communicated with
18   Mr. Amacker, other than that time regarding
19   Mr. Dominick in Exhibit 5, there would be an
20   e-mail trail of that?
21             A.      Yes.
22             Q.      Okay.      Did you have a phone number
23   for Mr. Amacker?
24             A.      I don't recall having one.
25             Q.      Okay.      Did you ever send anything by
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 62 of 164
                                            6/24/2019
                                                                            Page 61


1    U.S. mail to Mr. Amacker?
2              A.      I did not.
3              Q.      Okay.      But people at East Carroll
4    Parish Sheriff's Office might have?
5              A.      Possibly --
6              Q.      Okay.
7              A.      -- but I'm unsure.
8              Q.      Okay.      So you communicated with
9    Mr. Amacker by e-mail?
10             A.      Yes.
11             Q.      Okay.      And I believe there's a
12   hotmail e-mail address that's for you on
13   Exhibit 5?
14             A.      Yes.
15             Q.      And is that the only e-mail address
16   that you used for work?
17             A.      Yes.
18             Q.      Okay.      This lawsuit was filed in
19   August of 2017, and I think you probably know it
20   concerns five men who allege that they were over
21   detained and released far past their legal
22   release date.
23                     Has anyone, you or anyone, searched
24   your e-mail account for communications relative
25   to this litigation since August of 2017?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 63 of 164
                                            6/24/2019
                                                                            Page 62


 1             A.      No.
 2             Q.      Okay.      Has anyone directed you to
 3   look at your e-mail?
 4             A.      No.
 5             Q.      Okay.      And have you given access or
 6   does anyone have access who could have searched
 7   your e-mail outside of you?
 8             A.      No.
 9             Q.      Okay.      When you started work with
10   the sheriff's office 24 years ago, did you
11   receive any training relative to your new
12   employment and new position at the sheriff's
13   office?
14             A.      No.
15             Q.      Okay.      How did you learn how to do
16   your job?
17             A.      Self taught, common sense, trial and
18   error.
19             Q.      Okay.      Is there any policy manual or
20   Standard Operating Procedures or memos or
21   guidelines that direct how you are supposed to do
22   some of the job functions that we have talked
23   about?
24             A.      No.
25             Q.      Okay.      And it seems like a lot of
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 64 of 164
                                            6/24/2019
                                                                            Page 63


 1   your job responsibilities that we have been
 2   talking about have some interactions with the
 3   Department of Corrections, correct?
 4             A.      Yes.
 5             Q.      Did you ever receive any training
 6   from the Department of Corrections on how to do
 7   these tasks that are involved in your job?
 8             A.      When we first started, we were only
 9   submitting -- when I started in 1995, we were
10   only submitting an in-house invoice --
11             Q.      Uh-huh (affirmatively).
12             A.      -- but at some point we started
13   using the CAJUN invoice --
14             Q.      Uh-huh (affirmatively).
15             A.      -- as a billing process for D -- for
16   DOC to pay us.          I cannot remember exactly when
17   that happened, but it was probably in the early
18   2000s that we started using -- we had to submit
19   the CAJUN invoice and they only paid from the
20   CAJUN invoice.
21             Q.      Okay.      And did the Department of
22   Corrections provide you with any training or
23   instruction on the CAJUN invoice process?
24             A.      Usually by telephone or by e-mail.
25             Q.      Uh-huh (affirmatively).
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 65 of 164
                                            6/24/2019
                                                                            Page 64


 1             A.      There again, I discussed it with
 2   Glynn Stassi, who was -- he was like the IT guy
 3   or the -- I mean, he kind of walked me through
 4   some procedures.          He basically told me it was
 5   harmless, that I couldn't hurt it, just go in and
 6   play around with it; but as far as formal
 7   training, no.
 8             Q.      Okay.      And I know you said that you
 9   weren't provided with any training when you
10   started with the sheriff's office.                    Have you
11   received any training since you started to direct
12   your job responsibilities?
13             A.      No.
14             Q.      Okay.      You mentioned before that if
15   there is some kind of discrepancy between your
16   internal invoice and the CAJUN invoice that you
17   have six months to, I guess, seek supplemental
18   payment; is that correct?
19             A.      Yes.
20             Q.      Where does that six-month timeframe
21   come from?
22             A.      Department of Corrections.
23             Q.      Okay.      Is that a particular
24   regulation of theirs?
25             A.      We were just advised that they would
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 66 of 164
                                            6/24/2019
                                                                            Page 65


1    only go back and pay us six months past.
2              Q.      Okay.
3              A.      I don't know why, but --
4              Q.      Do you know when you received that
5    advice?
6              A.      No.
7              Q.      Okay.      Do you know who informed you
8    that you could seek --
9              A.      Someone in the accounts payable
10   office.
11             Q.      At the Department of Corrections?
12             A.      Yes, at the Department of
13   Corrections.
14             Q.      Okay.      And was that information
15   provided directly to you?
16             A.      Yes, by telephone.
17             Q.      Okay.
18             MS. WASHINGTON:
19                     I am going to show you what we are
20             marking as Exhibit 7.
21          (Exhibit 7 marked and tendered.)
22   BY MS. WASHINGTON:
23             Q.      Have you seen this document before?
24             A.      Yes.
25             Q.      What is it?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 67 of 164
                                            6/24/2019
                                                                            Page 66


 1             A.      It is our policy and procedure for
 2   booking and classification and release of
 3   offenders.
 4             Q.      And from what we discussed earlier
 5   about your job responsibilities, it seems like
 6   you have some pieces of responsibility in the
 7   booking and release process of prisoners at
 8   Riverbend; is that correct?
 9             A.      Yes.
10             Q.      Okay.      And can you sort of recap for
11   me what your role in the booking process is or
12   can be?
13             A.      When we are notified of a billing
14   change, billing code change, I would go into the
15   system and make that change.
16             Q.      Who notifies you of the billing code
17   change?
18             A.      Different parishes.              Sometimes it
19   comes from the pre-class office here, especially
20   if it is a local jail, like if it's an East
21   Carroll Parish offender.              Sometimes I'm not
22   notified until it appears on my CAJUN invoice and
23   then I have to go back and look at CAJUN and see
24   his actual DOC date.
25             Q.      Okay.      Specifically with reference
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 68 of 164
                                            6/24/2019
                                                                            Page 67


 1   to Orleans --
 2             A.      Uh-huh (affirmatively).
 3             Q.      -- and the Inmate Trust Fund
 4   document we looked at earlier in the five
 5   plaintiffs in this case, how -- how were you
 6   notified for Orleans prisoners of changes in
 7   their billing code from pretrial to DOC
 8   sentenced?
 9             A.      Corey Amacker would send me an
10   e-mail with the offender's name, date of birth,
11   and sentence date only for most of them.                       He
12   would just send me a list of six or seven names,
13   these guys went DOC as of this date; and
14   occasionally he did send me -- as in Exhibit 5, I
15   would receive the paperwork.
16             Q.      You said occasionally you would
17   receive the paperwork?
18             A.      Yes.     If -- well, for instance, like
19   this guy, there was an issue with him, so he sent
20   me the paperwork that he had received.
21             Q.      Okay.
22             A.      Just so I would have the paperwork
23   to send to the Department of Corrections and say,
24   you know, can you check to see if you have this
25   paperwork.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 69 of 164
                                            6/24/2019
                                                                            Page 68


 1             Q.      Okay.
 2             A.      They would not accept a copy from me
 3   to book -- you know, to change it.                    They have to
 4   have the original documentation.
 5             Q.      So when Corey Amacker would send you
 6   an e-mail with the name, date of birth, and
 7   sentence date for, let's say, ten -- ten
 8   prisoners, was there any -- were there any
 9   documents attached to those e-mails?
10             A.      Not every time, no.
11             Q.      Okay.      So on -- there wasn't any
12   structure to when there were documents attached
13   and when there weren't?
14             A.      No.
15             Q.      Okay.      And you said that it
16   indicated the sentence date.                Did it provide any
17   other information by e-mail about the conviction?
18             A.      No.
19             Q.      Okay.      Did it provide the length of
20   the sentence?
21             A.      No.
22             Q.      Did it provide credit for time
23   served?
24             A.      No.
25             Q.      Okay.      So all that you would receive
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 70 of 164
                                            6/24/2019
                                                                            Page 69


 1   in the e-mail was a name, a date of birth, and
 2   the sentence date?
 3             A.      Yes.
 4             Q.      And maybe if you were lucky, an
 5   attachment occasionally?
 6             A.      Yes.
 7             Q.      Okay.
 8             MR. MATTHEWS:
 9                     Object to the form of the question.
10   BY MS. WASHINGTON:
11             Q.      We were looking at that policy,
12   which also deals with release; is that correct?
13             A.      Yes.
14             Q.      Do you have a role in the release of
15   prisoners from Riverbend in any sense?
16             A.      Other than updating it in our
17   internal general management system, no.
18             Q.      Okay.      How does that updating in the
19   JMS work?      You indicated that the release date
20   only happens after the person has been released,
21   correct?
22             A.      That's correct.
23             Q.      Okay.      Tell me about that process.
24             A.      The offender -- we receive the
25   release information or the documentation from the
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 71 of 164
                                            6/24/2019
                                                                            Page 70


 1   Department of Corrections --
 2             Q.      Uh-huh (affirmatively).
 3             A.      -- and our pre-class officer,
 4   Ms. Bell, will sign them out; and when -- upon
 5   their release date, they are released, either
 6   transported to the bus station or back to the
 7   parish of conviction, if we have a court trip
 8   that day.
 9                     The release date and time is
10   documented in the control center, which would
11   change the head count; and that information, that
12   paperwork is sent to us the very next day and we
13   make the bed changes and movements and release
14   information in the system.
15             Q.      Okay.      What's the control center?
16             A.      That is the main control center of
17   the -- I mean, they document everything that goes
18   on in the facility.
19             Q.      Okay.      So that's here at Riverbend?
20             A.      Yes.
21             Q.      Okay.      Other than this policy,
22   Exhibit 7, is there any other manual, Standard
23   Operating Procedure, memo which directs how
24   bookings and releases occur at Riverbend?
25             A.      I'm not aware of one, no.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 72 of 164
                                            6/24/2019
                                                                             Page 71


 1             Q.      And this policy appears to be issue
 2   dated September 15th, of 2012; is that correct?
 3             A.      That's correct.
 4             Q.      Do you know of any revisions to this
 5   policy since this issue date?
 6             A.      No.
 7             Q.      So this is the policy that would
 8   have been in place in 2016 and 2017?
 9             A.      Yes.
10             Q.      And is in place today?
11             A.      Yes.
12             Q.      Okay.      And this policy predates
13   those CEAs and Memorandums of Understanding
14   between Orleans Parish Sheriff's Office and the
15   East Carroll Parish Sheriff's Office that we
16   looked at briefly in the exhibits earlier.                         To
17   your knowledge, were there any modifications made
18   to this policy after East Carroll began housing
19   prisoners from Orleans?
20             A.      No.
21             Q.      Okay.
22             A.      Not to my knowledge.
23             Q.      Okay.      And so, to your knowledge,
24   this policy would also direct the booking and the
25   release of prisoners from Orleans Parish?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 73 of 164
                                            6/24/2019
                                                                            Page 72


 1             A.      Yes, to my knowledge.
 2             Q.      I want to look at the first page of
 3   Exhibit 7; and in that first paragraph in very
 4   small print under Policy, that concludes with
 5   "The booking intake shall follow" -- oh, "shall
 6   include the following information unless
 7   prohibited by law."
 8                     Do you see where I'm reading?                    And
 9   then it appears to then go on to list 18 numbered
10   requirements for the intake process; is that
11   correct?
12             A.      That's correct.
13             Q.      Who collects the information that's
14   listed in these 18 numbered bullet points?
15             A.      The majority of this information is
16   provided from the transferring agency, and it
17   is -- when offenders are processed in, it's sent
18   to the front office for the records department.
19             Q.      You mentioned the records
20   department.       The records department would be
21   responsible for collecting the information that's
22   listed here from 1 to 18?
23             A.      They would be responsible for
24   maintaining that information.                 Most of the
25   information here is provided by the offender on
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 74 of 164
                                            6/24/2019
                                                                             Page 73


 1   -- on forms that we have which are part of the
 2   offender's record.
 3             Q.      So the offender completes forms once
 4   he or she arrives at Riverbend?
 5             A.      That's correct.
 6             Q.      And so that's self reporting by --
 7             A.      Yes.
 8             Q.      -- the prisoner?
 9             A.      Yes.
10             Q.      I want to look specifically at No. 5
11   there, which says, date of arrest and admission,
12   duration of confinement, and a copy of the court
13   order or other legal basis for commitment.                         Do
14   you see where I'm reading?
15             A.      Yes.
16             Q.      Where does that information come
17   from?
18             A.      The transferring parish.
19             Q.      And is that provided in hard copy
20   when the prisoner shows up at Riverbend?
21             A.      Sometimes.
22             Q.      Okay.      How else could it be provided
23   to Riverbend?
24             A.      Possibly by mail, possibly by
25   e-mail.     I'm unsure because I don't maintain the
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 75 of 164
                                            6/24/2019
                                                                            Page 74


 1   records.
 2             Q.      Okay.      The information that's listed
 3   in Nos. 1 through 18, where is that information
 4   ultimately maintained at Riverbend?
 5             A.      In the records department.
 6             Q.      Okay.
 7             A.      Medical information is maintained in
 8   the medical department, of course.
 9             Q.      Does Riverbend have an individual
10   file on each person in its custody?
11             A.      Yes.
12             Q.      Okay.      And is that in the records
13   department?
14             A.      Yes.
15             Q.      Okay.      To your knowledge, what
16   information would be contained in that individual
17   prisoner file?
18             A.      The information listed on this
19   exhibit.
20             Q.      Okay.      Exhibit 7?
21             A.      Any write-ups, release
22   documentation, if there is any release
23   documentation available.              Basically anything that
24   pertains to that offender.
25             Q.      Okay.      So if the person is a DOC
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 76 of 164
                                            6/24/2019
                                                                            Page 75


 1   sentenced offender, would their individual file
 2   contain information about their conviction and
 3   sentence?
 4             A.      If it's been provided by the parish
 5   of conviction to us.
 6             Q.      Okay.      And would the individual file
 7   for a DOC sentenced prisoner contain information
 8   about their time calculation and release date?
 9             A.      No.     Only if DOC had provided a
10   clearance certificate or if we had -- if they
11   have been computed, their time has been computed
12   and they have a release date and we printed a rap
13   sheet, like a master prison record.
14             Q.      Okay.
15             A.      Not the suspect rap sheet as here
16   (indicated).       They have an actual DOC master
17   prison record.
18             Q.      Is it the practice at Riverbend to
19   print the master prison record and put it in an
20   individual file?
21             A.      Only at the request of the offender.
22             Q.      Okay.
23             A.      Or excuse me.
24             Q.      No, that's okay.
25             A.      Or unless it's provided by the
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 77 of 164
                                            6/24/2019
                                                                            Page 76


 1   Department of Corrections.               Occasionally, we will
 2   get a thick envelope of rap sheets, but that
 3   doesn't happen often any more.                  Since we have
 4   CAJUN access, we normally print them at the
 5   offender's request.
 6             Q.      Okay.      Do you have access to the
 7   individual files for prisoners who are housed at
 8   Riverbend?
 9             A.      They are housed in a separate
10   building, but I do have access to them.
11             Q.      Other than you, and it sounds like
12   members of the records department, who all has
13   access to those individual files?
14             A.      Anyone in administration.
15             Q.      Okay.      Would that -- what about
16   actual correctional officers?
17             A.      No.
18             Q.      What about the wardens, Warden
19   Hedgemon and Warden Knight?
20             A.      Yes.
21             Q.      Okay.
22             A.      If they request a copy or request to
23   --
24             Q.      Access --
25             A.      -- review the file, the files are
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 78 of 164
                                            6/24/2019
                                                                            Page 77


 1   pulled occasionally and brought to them.
 2             Q.      Okay.      And I'm correct in assuming
 3   that these are hard copy files?
 4             A.      Yes.
 5             Q.      Is there any electronic version of
 6   the files?
 7             A.      No.
 8             Q.      Okay.      And you mentioned that they
 9   are stored in a different location from where you
10   are; is that correct?
11             A.      Yes.
12             Q.      Who actually stores or maintains the
13   individual files?
14             A.      Mary Brown.
15             Q.      Okay.
16             A.      They are in her office.
17             Q.      Okay.      And is she in records?
18             A.      Yes.
19             Q.      Okay.      Looking back at Exhibit 7, in
20   this list of booking intake information, are
21   there circumstances under which someone is booked
22   into Riverbend but the information in
23   1 through 18 is not provided?
24             A.      If the offender refuses to provide
25   the information, yes.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 79 of 164
                                            6/24/2019
                                                                            Page 78


 1             Q.      Okay.      What about, for instance,
 2   No. 5 that we were just looking at regarding the
 3   arrest, confinement, and court order, other legal
 4   basis for a commitment?
 5             A.      Yes.     It -- it may or may not be in
 6   the file because it has to be -- it has to come
 7   from the parish of conviction.
 8             Q.      Okay.      So if you don't receive it
 9   from the parish of conviction, it -- it won't be
10   part of the booking intake; is that correct?
11             A.      That's correct.
12             Q.      Okay.      But you would still take
13   custody of that prisoner?
14             A.      Yes.
15             Q.      Looking at the same list, No. 6
16   talks about the name, title, agency, and
17   signature of the delivering officer.                     Do you see
18   where I'm reading?
19             A.      Yes.
20             Q.      What -- what is that referring to?
21             A.      That's referring to the person who
22   actually brings the offender to our prison.
23             Q.      Okay.
24             A.      It would have -- the agency is from
25   where they are being transferred from and the --
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 80 of 164
                                            6/24/2019
                                                                            Page 79


 1   their name.
 2             Q.      Okay.      And is there a specific form
 3   that's used to capture that information?
 4             A.      The pre-class form would have the
 5   agency; and actually it would have the signature
 6   of the receiving officer, and I'm not sure about
 7   the signature of the delivering officer.
 8             Q.      You referenced a pre-class form.
 9   Can we take a look at Exhibit 6, which was the
10   file that I was provided on Mr. Crittindon?
11             A.      Uh-huh (affirmatively).
12             Q.      Can you just look through this and
13   -- and see if that pre-class form that you just
14   mentioned is in here just so I know what that
15   document looks like?
16             A.      Right there (indicated), the Initial
17   Classification Form.
18             Q.      The Initial Classification Board?
19             A.      Form.
20             Q.      I'm sorry.        It just says board at
21   the top?
22             A.      I'm sorry.        I thought you said Ford.
23             Q.      Okay.      No.    And so this is completed
24   when the person goes through a booking?
25             A.      Yes.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 81 of 164
                                            6/24/2019
                                                                            Page 80


 1             Q.      Okay.      And so it says "Received from
 2   Orleans Parish, slash, Franklin."
 3             A.      Yes.
 4             Q.      Okay.      And then the officers'
 5   signatures at the bottom here (indicated), are
 6   those the officers at Riverbend receiving the
 7   person?
 8             A.      Yes.
 9             Q.      Okay.      Okay.      Who conducts the
10   booking process at Riverbend?
11             A.      The booking process would be the
12   receiving officers.
13             Q.      Okay.      And are they assigned to like
14   a particular division?
15             A.      No.     They have shifts and each
16   lieutenant would either do the intake paperwork
17   or his designee would do that.
18             Q.      Okay.      And has -- would this have
19   been the same process that was in place in 2016?
20             A.      Yes.
21             Q.      Okay.      And as far as the
22   documentation that may or may not accompany a --
23   a prisoner when he arrives here at Riverbend, is
24   it the receiving officer who would be responsible
25   for initially collecting that information if it
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 82 of 164
                                            6/24/2019
                                                                             Page 81


 1   accompanied the prisoner?
 2             A.      Normally a paperwork packet is
 3   transferred with offenders from the agency.                            If
 4   the paperwork, the booking -- I mean, the
 5   conviction and sentencing information is
 6   available at that time, yes, he would collect it
 7   and it would be sent to the records department.
 8             Q.      Okay.      I guess my question is, is it
 9   the receiving officer's responsibility to make
10   sure that the booking intake has all of the
11   information that's listed in No. 1 through 18 in
12   this policy?
13             A.      No.     It would be the records
14   department.
15             Q.      Okay.      Who supervises the records
16   department?
17             A.      The warden.
18             Q.      Warden Hedgemon?
19             A.      Warden Hedgemon.
20             Q.      Okay.      Does Warden Knight supervise
21   the records department?
22             A.      No.
23             Q.      Okay.      And who supervises the
24   receiving officers who are conducting the booking
25   intake?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 83 of 164
                                            6/24/2019
                                                                            Page 82


 1             A.      Captain Russell.
 2             Q.      Okay.      And who does Captain Russell
 3   report to?
 4             A.      Warden Hedgemon or Warden Knight.
 5             Q.      Okay.      So Captain Russell oversees
 6   the receiving officers in booking and Captain
 7   Russell reports to both Warden Hedgemon and
 8   Warden Knight?
 9             A.      Yes.
10             Q.      Okay.      Does Riverbend use a
11   checklist or any kind of log to see if all of
12   these components that are listed on the first
13   page of Exhibit 7 are obtained for each booking?
14             A.      The offender is given this packet of
15   paperwork and --
16             Q.      Are you in exhibit?
17             A.      Yes, Exhibit 6.
18             Q.      Uh-huh (affirmatively).
19             A.      He is given an intake packet and all
20   of this information is collected from the
21   offender.      Signatures, contact information, all
22   of this is done upon intake.
23             Q.      Can you tell me based on the Bates
24   numbers at the bottom which pages you are
25   referring to?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 84 of 164
                                            6/24/2019
                                                                            Page 83


 1             A.      The 4680.
 2             Q.      Uh-huh (affirmatively).
 3             A.      4681.
 4             Q.      Uh-huh (affirmatively).
 5             A.      4682, 4863, 4864, 4685.                Let's see.
 6   Yes.    That's it.
 7             Q.      Okay.      The page before the first
 8   page that you just listed, which is 4679?
 9             A.      Yes.
10             Q.      Says Riverbend Detention Center
11   checklist at the top, do you see where I'm
12   referring to?
13             A.      Yes.
14             Q.      What is this form?
15             A.      That form is a form that is in the
16   record that the records department puts in there
17   just to verify that the information is there.
18   There is no follow up from this form.
19             Q.      And this is completed by the records
20   department --
21             A.      Yes, ma'am.
22             Q.      -- when the individual prisoner file
23   is created?
24             A.      Yes.
25             Q.      Okay.      So the form in
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 85 of 164
                                            6/24/2019
                                                                            Page 84


 1   Mr. Crittindon's inmate file that we are looking
 2   at does not appear to have all of those elements
 3   checked off, correct?
 4             A.      That's correct.
 5             Q.      In fact, it looks like only three
 6   are checked off for fingerprint card, photograph
 7   and acknowledgment and signature form; is that
 8   correct?
 9             A.      That's correct.
10             Q.      Okay.      So it isn't checked for
11   master prison form, for the bill of information,
12   for court minutes or uniform commitments, for the
13   jail credit letter or detainer, for the health
14   record or for the basic information interview
15   from -- or for local jail is; is that correct?
16             A.      Yes.
17             Q.      Okay.      Are these checklist forms
18   used by the records department for both pretrial
19   prisoners as well as DOC sentenced prisoners?
20             A.      Yes.
21             Q.      Okay.      And we -- we spoke earlier
22   about the book-in numbers and whether a new
23   booking process happens when people change from a
24   pretrial billing code to a sentenced billing
25   code.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 86 of 164
                                            6/24/2019
                                                                            Page 85


 1             A.      Yes.
 2             Q.      And it's my understanding, based on
 3   your previous testimony, that there isn't a new
 4   book-in process that happens with that billing
 5   code change; is that correct?
 6             A.      That's correct.
 7             Q.      Okay.      So this checklist and the
 8   whole booking process would only happen at the
 9   first time that someone came in through booking;
10   is that correct?
11             A.      That's correct.
12             Q.      Okay.      And so Mr. Crittindon, who
13   changed from being Orleans pretrial to being DOC
14   sentenced, he would have only gone through the
15   booking process when he came in originally as the
16   pretrial prisoner?
17             A.      That's correct.
18             Q.      Okay.      Briefly on the second page of
19   Exhibit 7, the policy that we were looking at,
20   No. 4 at the top indicates "Personnel will open
21   an offender file as part of the admissions
22   process.       This file will contain all paperwork
23   generated by the offender's stay at the facility
24   including the following."               Do you see where I'm
25   reading from?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 87 of 164
                                            6/24/2019
                                                                            Page 86


 1             A.      Yes.
 2             Q.      Okay.      And is this the -- that hard
 3   copy file that exists for each prisoner?
 4             A.      Yes.
 5             Q.      Okay.      And it references there in A
 6   and B intake and booking info as well as court
 7   documentation; is that correct?
 8             A.      Yes.
 9             Q.      Okay.      The bottom of that section or
10   kind of right after A through H says "The
11   contents of the offender file are compiled
12   according to a format approved by the facility
13   administrator."          Do you see that?
14             A.      Yes.
15             Q.      Who is the facility administrator
16   that is being referred to in this policy?
17             A.      That would be the warden,
18   Warden Hedgemon.
19             Q.      Okay.      Do you know for B under
20   Section 4 there where it says "court
21   documentation" what is meant or included in
22   "court documentation"?
23             A.      It would include any sentencing
24   information or bill of information, anything that
25   would be originated in the courts that we would
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 88 of 164
                                            6/24/2019
                                                                            Page 87


 1   be provided.
 2             Q.      Okay.
 3             MS. WASHINGTON:
 4                     Do you guys mind if we take a break
 5             real fast?
 6          (A short recess was taken.)
 7   BY MS. WASHINGTON:
 8             Q.      We can go back on the record.                    Just
 9   a couple more questions about Exhibit 7, the
10   policy.     I'm looking at the third page in the
11   section in the middle under what says Admissions
12   Documentation?
13             A.      Uh-huh (affirmatively).
14             Q.      The first paragraph there reads "An
15   order to detain or release bearing the
16   appropriate official signature shall accompany
17   the newly arriving offender."                 Do you see where
18   I'm reading?
19             A.      Uh-huh (affirmatively).
20             Q.      And it goes on to say that the -- in
21   the next paragraph, that "If an offender is
22   transferred without proper documentation,
23   Riverbend facility personnel will request
24   information from the transferring facility."                           Did
25   I read that correctly?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 89 of 164
                                            6/24/2019
                                                                            Page 88


 1             A.      Yes.
 2             Q.      Who is responsible for making sure
 3   that new admissions -- new intakes to Riverbend
 4   have this proper documentation that's referred to
 5   in this section?
 6             A.      The records department or possibly
 7   myself, if there is a billing issue.
 8             Q.      What documentation do you need such
 9   that there isn't a billing issue?
10             A.      Basically something from the court
11   or from the Department of Corrections stating
12   that they are a billable offender.
13             Q.      Okay.      So I guess my question on
14   that, just to go back really briefly to
15   Exhibit 6, we looked at that checklist for
16   Mr. Crittindon and, like we went over before, the
17   only thing checked is photograph, fingerprint
18   card, and acknowledgment and signature form.                           The
19   sections for, you know, the jail credit letter,
20   the detainer, the court minutes, the bill of
21   information, all -- all of that doesn't appear to
22   be present when this checklist was filled out,
23   correct?
24             A.      That's correct.
25             Q.      So how would -- how would you have
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 90 of 164
                                            6/24/2019
                                                                            Page 89


 1   had for Mr. Crittindon the documentation that you
 2   just talked about?
 3             A.      We would have had to have contacted
 4   Orleans Parish --
 5             Q.      Okay.
 6             A.      -- to obtain that information.
 7             Q.      Okay.      So Mr. Crittindon would have
 8   been booked into Riverbend; and then subsequent
 9   to him being booked in, you-all would have had to
10   get in touch with Orleans to get the missing
11   information?
12             A.      Yes.
13             Q.      Okay.      And I know we talked a little
14   bit about it before, but is that -- would you
15   personally have been the one reaching out to
16   Orleans for this information?
17             A.      Only if there was a billing issue.
18             Q.      Would there have been a billing
19   issue if you didn't have any of this court
20   information?
21             A.      I personally or our department --
22   our agency does not have to have it as well as
23   the Department of Corrections has it, because the
24   Department of Corrections would be responsible
25   for updating his CAJUN file, which would
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 91 of 164
                                            6/24/2019
                                                                            Page 90


 1   subsequently allow me to bill.
 2             Q.      Okay.      So your department at
 3   Riverbend would not need to have the court
 4   information or sentencing document or anything
 5   like that?
 6             A.      Technically, no.
 7             Q.      Okay.      You-all rely on the
 8   Department of Corrections obtaining that
 9   information and that becoming part of the CAJUN
10   invoice; is that correct?
11             A.      That's correct.
12             Q.      Okay.      So is it possible that none
13   of this other information like the court minutes
14   or commitment order or jail credit letter was
15   ever received for Mr. Crittindon?
16             A.      I'm not sure, because I'm not in
17   records and I'm not -- I'm not sure whether we
18   pre-classed him or whether Orleans pre-classed
19   him.
20             Q.      Okay.      And you may not know because
21   you are not in records, but, to your knowledge,
22   if subsequent information came in after the
23   checklist has been completed, would the checklist
24   be updated to reflect that this information was
25   now in the prisoner's file?
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 92 of 164
                                            6/24/2019
                                                                            Page 91


 1             A.      Not -- not -- not usually.
 2             Q.      Okay.
 3             A.      No.
 4             Q.      Would there be any other document or
 5   log showing when additional information would
 6   have been received after a person was booked into
 7   Riverbend?
 8             A.      No.
 9             Q.      Okay.      Looking back at that
10   section H admissions documentation in the policy
11   that we were looking at, it indicates that
12   facility personnel will request information from
13   the transferring facility in the event the
14   offender is transferred without proper
15   documentation.          Who is the facility personnel
16   responsible for requesting that information?
17             A.      It would be the records department.
18             Q.      Okay.      And do you know who
19   specifically in the records department would be
20   responsible for that?
21             A.      Mary Brown.
22             Q.      Okay.      Is there anybody else in the
23   records department?
24             A.      No.
25             Q.      Okay.      Just Mary Brown?
Case 3:17-cv-00512-SDD-EWD    Document   111-29
                               SEVIER, LAURA       08/16/19 Page 93 of 164
                                             6/24/2019
                                                                             Page 92


1              A.       Yes.
2              Q.       Was she employed by the sheriff's
3    office in 2016?
4              A.       Yes.
5              Q.       And she's still here?
6              A.       Yes.
7              Q.       Okay.       You told me earlier who
8    supervises Ms. Brown, but I don't remember.
9              A.       Warden Hedgemon.
10             Q.       Okay.       Thank you.          Lastly, on
11   Exhibit 7, the last page deals with releases --
12             A.       Uh-huh (affirmatively).
13             Q.       -- and it refers to the booking,
14   slash, release officer in some of these
15   subsections on the last page.                    Do you see that?
16             A.       Yes.
17             Q.       Is this referring to the same
18   booking officers, the lieutenants or their
19   designees that we discussed earlier?
20             A.       No.
21             Q.       Okay.       Who is this referring to?
22             A.       Ms. Brown would check for any
23   warrants or detainers that would be present in
24   the file.
25             Q.       Okay.       You're looking at No. 1 --
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 94 of 164
                                            6/24/2019
                                                                            Page 93


 1             A.      Yes.
 2             Q.      -- on page 4, correct?               Who else is
 3   involved in the release process for a person from
 4   Riverbend?
 5             A.      In the normal release process,
 6   Ms. -- DOC would send a clearance sheet to our
 7   department, either to Ms. Brown or Ms. Bell, and
 8   they would check for any outstanding warrants or
 9   detainers or possible open charges.
10             Q.      Uh-huh (affirmatively).
11             A.      And, once that is determined, once
12   the offender is determined to be clear, they
13   would send that information back to the
14   Department of Corrections and then either a
15   certificate of release or diminution of sentence
16   would be issued by the Department of Corrections
17   back to our department either by fax or we
18   usually get a packet once a month of releases
19   coming in for -- like we probably are getting the
20   releases for July already --
21             Q.      Okay.
22             A.      -- like right now.
23             Q.      Got it.
24             A.      And we would -- once they are clear,
25   they would -- the diminution would be sent from
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 95 of 164
                                            6/24/2019
                                                                            Page 94


 1   the Department of Corrections.
 2             Q.      So when are Ms. Brown and Ms. Bell,
 3   if she's involved in that, are checking for the
 4   warrants or the detainers, are they doing that
 5   immediately upon intake?
 6             A.      No.     They do that when DOC sends us
 7   a clearance sheet.
 8             Q.      What does that look like?
 9             A.      If you refer to Exhibit 6 --
10             Q.      Yes.
11             A.      -- it is 4662.
12             Q.      Okay.      So this (indicated) sheet
13   that we are looking at indicates that it's to
14   Bell or Brown, correct, and that is -- it appears
15   to be from Kelly, someone with the Department of
16   Corrections; is that correct?
17             A.      That's correct.
18             Q.      Okay.      And so this is what you are
19   referring to as the clearance sheet?
20             A.      Yes.
21             Q.      Okay.      And you-all at Riverbend
22   don't take any action to check for warrants or
23   detainers or send the information back to DOC
24   until you get this clearance form?
25             A.      Yes.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 96 of 164
                                            6/24/2019
                                                                             Page 95


 1             Q.      Okay.      And when, kind of generally
 2   speaking in the process of time calculation and
 3   release for people who are DOC sentenced, do
 4   you-all receive these clearance forms?
 5             A.      Sometimes, the very same day.                    His
 6   release date was January 13th; and if you look at
 7   the date of this clearance sheet, it's dated
 8   January 13th as well.
 9             Q.      Okay.
10             A.      So we may get this clearance sheet
11   in the morning, clear them as indicated here --
12             Q.      Uh-huh (affirmatively).
13             A.      -- on the form, and send it back to
14   the Department of Corrections immediately along
15   with a residency plan, which is docket number --
16   I mean, document number 4664 --
17             Q.      Uh-huh (affirmatively).
18             A.      -- and then a diminution or
19   certificate of release is issued by the
20   Department of Corrections.
21             Q.      And is that the first page of --
22             A.      Yes.
23             Q.      -- Exhibit 6?          Okay.
24             A.      That was the release document.                       Page
25   -- 4658 is our authorization to release him.
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 97 of 164
                                            6/24/2019
                                                                            Page 96


 1             Q.      And so you receive a clearance form,
 2   you send back those two pages we just talked
 3   about, maybe additional things, and then you
 4   receive a certificate of release from the
 5   Department of Corrections; is that correct?
 6             A.      That's correct.
 7             Q.      Okay.      And this may be a little bit
 8   duplicative of what we discussed before, but I
 9   just want to make sure I understand.                     Is the East
10   Carroll Parish Sheriff's Office tracking in any
11   kind of way upcoming or approaching release dates
12   for persons housed at Riverbend?
13             A.      Only when we receive the
14   documentation from the Department of Corrections.
15             Q.      And that's the clearance form you
16   just mentioned?
17             A.      Actually, it would be the clearance
18   form or it would be the diminution of sentence
19   for July or the upcoming month, and we go ahead
20   and sign those documents, you know, get -- the
21   offender has -- this certificate of release does
22   not have to be signed by the offender.
23             Q.      Correct.
24             A.      But a diminution of sentence has to
25   be signed by the offender because there are
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 98 of 164
                                            6/24/2019
                                                                            Page 97


 1   certain stipulations of his release.                     And once we
 2   get those, we go ahead and process the ones that
 3   are released first.           You know, time plays a part
 4   because we may get 30 or 40 releases for the
 5   month of July, so obviously she's going to do the
 6   -- process the ones that are released the first
 7   week or two of July.
 8             Q.      Uh-huh (affirmatively).
 9             A.      And then she has them in order of --
10   date order.       Ms. Bell --
11             Q.      Ms. Bell.
12             A.      -- keeps up with those
13   diminutions --
14             Q.      Okay.
15             A.      -- or the certificates of release
16   and they are processed accordingly by the dates
17   of their release.
18             Q.      Okay.      But am I correct in
19   understanding that other than receipt of the
20   clearance forms from the Department of
21   Corrections or receipt of the packets from the
22   Department of Corrections for upcoming releases
23   there's no other mechanism --
24             A.      No.
25             Q.      -- by which Riverbend tracks release
Case 3:17-cv-00512-SDD-EWD   Document   111-29
                              SEVIER, LAURA       08/16/19 Page 99 of 164
                                            6/24/2019
                                                                            Page 98


 1   dates for persons housed here at Riverbend?
 2             A.      No.
 3             Q.      Okay.      Specifically with reference
 4   to the housing of DOC sentenced prisoners who
 5   were transferred from Orleans, to the extent that
 6   you know, what -- what documentation was East
 7   Carroll being provided that was the -- the legal
 8   authority for holding these DOC sentenced
 9   prisoners transferred from Orleans?
10             A.      They were transferred as a pretrial
11   offender; and if they had been sentenced, we were
12   receiving the date they were sentenced with their
13   name or date of birth.             And, you know, initially
14   that's all I was receiving.                I don't know what
15   anybody else was receiving as far as
16   documentation.          Now, if I had a billing issue, I
17   would contact Corey and get him to send me the
18   information.
19             Q.      Okay.
20             A.      Because if they had not been updated
21   and kept -- my main concern was getting them on
22   the invoice so we could be paid for them.
23             Q.      Okay.      And so this goes back to what
24   you said before.          The only information you were
25   receiving was the e-mails from Mr. Amacker that
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 100 of 164
                                            6/24/2019
                                                                            Page 99


 1    provided a name, date of birth, and sentence
 2    date?
 3             A.      Yes, initially.
 4             Q.      Okay.      What do you mean "initially"?
 5             A.      If I had an issue, they would -- he
 6    would send me additional information.
 7             Q.      Okay.
 8             A.      But initially, to change them from a
 9    pretrial offender to a DOC, I was only getting
10    the -- the name and date of birth and sentence
11    date.
12             Q.      Okay.      I believe earlier you
13    mentioned the term pre-class; is that correct?
14             A.      Yes.
15             Q.      What does that -- what is your
16    understanding of pre-class?
17             A.      Our pre-class department -- and we
18    really don't have a department.                 It is strictly
19    where we gather the information from the
20    offender, where we have to determine housing as
21    far as whether they need to be in segregation or
22    whether they need to be in general housing,
23    whether they are a pretrial offender or whether
24    they're a DOC offender, and that's basically --
25    we just -- the initial classification board
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 101 of 164
                                            6/24/2019
                                                                            Page 100


 1    determines that information.
 2             Q.      Okay.      And those were the documents
 3    that you previously referenced examples of from
 4    Exhibit 6; is that correct?
 5             A.      Yes.
 6             Q.      Okay.      Does the -- well, you just
 7    said you don't really have a department; is that
 8    correct?
 9             A.      Yes.
10             Q.      Okay.      Who at Riverbend participates
11    in the pre-class process such as this?
12             A.      For the initial intake, it would be
13    your supervisors.
14             Q.      Okay.
15             A.      And they would -- or their designee.
16    Occasionally if he's got something going on in
17    the back, he would designate his assistant to
18    pre-class the offenders; and then Ms. Bell is
19    responsible as part of that pre-class department
20    obtaining release information from DOC or release
21    documentation -- not release information, release
22    documentation from DOC.
23             Q.      And is that the process that we just
24    talked about or is that something that happens
25    during booking?
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 102 of 164
                                            6/24/2019
                                                                            Page 101


 1             A.      No.     That's the process that we just
 2    discussed.
 3             Q.      Okay.      Do you know if there's any
 4    separate policy other than Exhibit 7 that we just
 5    looked at that deals with pre-class at Riverbend?
 6             A.      No.
 7             Q.      Okay.      And do you know if the
 8    lieutenants and their designees have been
 9    provided with training by the sheriff's office on
10    this pre-class process?
11             A.      No.     I'm not aware of any training.
12             Q.      Okay.      What -- what about Ms. Bell,
13    did she receive any training, to your knowledge,
14    on her responsibilities relative to release and
15    pre-classification?
16             A.      No.
17             Q.      Okay.      No, she didn't receive any or
18    no, you don't know?
19             A.      No, she did not receive.
20             Q.      Thank you.         It's my fault for the
21    question.
22                     And I think we already talked about
23    this, but does the sheriff's office have any
24    other manuals or guidelines, even things provided
25    by, let's say, the Department of Corrections
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 103 of 164
                                            6/24/2019
                                                                            Page 102


 1    about the pre-classification and release process
 2    that happens here at Riverbend?
 3             A.      The only documentation or
 4    information would have been in the basic jail
 5    guidelines.
 6             Q.      Uh-huh (affirmatively).
 7             A.      And it's basically the same
 8    documentation that's required according to our
 9    booking and classification policy.
10             Q.      That Exhibit 7 that we have been
11    looking at?
12             A.      Yes.     Our policy is actually a
13    little more detailed than Department of
14    Corrections only because it lists everything
15    separately.
16             Q.      Okay.      And you are saying that the
17    policy was developed based on the basic jail
18    guidelines; is that correct?
19             A.      That's correct.
20             Q.      Do you know who created Exhibit 7,
21    that policy?
22             A.      No.     I'm not sure.
23             Q.      Okay.      It would have been created or
24    issued at least while you've been employed by the
25    --
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 104 of 164
                                            6/24/2019
                                                                            Page 103


 1             A.      Yes.
 2             Q.      -- sheriff's office?              Okay.
 3             A.      I believe this --
 4             MR. EVANS:
 5                     Hey, Emily?
 6             MS. WASHINGTON:
 7                     Yes.
 8             MR. EVANS:
 9                     I have to hop off for a couple of
10             minutes to make that call.
11             MS. WASHINGTON:
12                     Okay.
13             MR. EVANS:
14                     You can just keep going.                I don't
15             know how much you have left, but I
16             guess -- or would it be easier if we just
17             went off record real quick and I call back
18             in or, Shane, would it cause any
19             destruction if I call back in?
20             MS. WASHINGTON:
21                     We can go off the record for a
22             minute, Gary.         I -- I think our next one
23             with Ms. Bell is noticed for 12:30, and I
24             -- I really think I'll probably be done by
25             then even with taking a short break.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 105 of 164
                                            6/24/2019
                                                                            Page 104


1              MR. EVANS:
2                       Great.      Excellent.         I'll call back
3              very soon.
4              MS. WASHINGTON:
5                       Okay.     We can go off the record.
6              MR. EVANS:
7                       I'll call back in just a second.
8              Sorry.
9            (A short recess was taken.)
10    BY MS. WASHINGTON:
11             Q.       We can go back on the record.                   You
12    mentioned earlier the rap sheets being generated
13    by AFIS; is that correct?
14             A.       There is a rap sheet, a suspect rap
15    sheet that is generated by AFIS.
16             Q.       Okay.     And is there capability to
17    use AFIS at Riverbend?
18             A.       Yes.
19             Q.       Okay.     And who -- who works AFIS at
20    Riverbend?
21             A.       We have several employees, but
22    Captain Russell is pretty much the one that
23    oversees that.
24             Q.       Okay.
25             A.       I'm not sure which ones have been
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 106 of 164
                                            6/24/2019
                                                                            Page 105


 1    trained on it.
 2             Q.      Okay.      People in addition to Captain
 3    Russell have been trained on it?
 4             A.      Yes.
 5             Q.      Okay.      Do you know generally what
 6    it's used for?
 7             A.      No.
 8             Q.      Okay.
 9             A.      I have no idea how it works.                  I
10    don't want to know how it works because it means
11    I would have to work on it if something happens.
12             Q.      Okay.      I understand.          The Riverbend
13    Detention Center houses pretrial prisoners for
14    East Carroll Parish; is that correct?
15             A.      Yes.
16             Q.      Do you know what the process is
17    after an East Carroll pretrial detainee is
18    sentenced to the Department of Corrections?
19             A.      Not particularly.             Ms. Bell may be
20    able to give you more detail on that.
21             Q.      Okay.
22             A.      There again, I'm brought a slip
23    telling me they are DOC and I change it in the
24    billing.
25             Q.      Okay.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 107 of 164
                                            6/24/2019
                                                                            Page 106


 1             A.      That's it.
 2             Q.      So Ms. Bell may have more
 3    information about --
 4             A.      The process.
 5             Q.      -- the process once someone is -- is
 6    sentenced to the Department of Corrections for
 7    East Carroll?
 8             A.      For East Carroll, yes.
 9             Q.      Okay.
10             A.      For East Carroll only.
11             Q.      Okay.      And earlier I showed you
12    those two documents that were the CEA and the MOU
13    between East Carroll Parish Sheriff's Office --
14             A.      Uh-huh (affirmatively).
15             Q.      -- and the Orleans Parish Sheriff's
16    Office, and I believe you indicated you hadn't
17    seen those records before, correct?
18             A.      Yes, that's correct.              I have not
19    seen those.
20             Q.      Are you aware that at some point in
21    time Orleans Parish Sheriff's Office began
22    transferring DOC sentenced prisoners to
23    Riverbend?
24             A.      I am aware of the fact that pretrial
25    offenders were sentenced and they remained here,
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 108 of 164
                                            6/24/2019
                                                                            Page 107


 1    but I am not familiar with any DOC inmates being
 2    transferred here as a DOC offender.
 3             Q.      At some point in time Orleans Parish
 4    stopped housing pretrial detainees here, correct?
 5             A.      Yes.
 6             Q.      Okay.      After that point in time, are
 7    you aware that Orleans Parish Sheriff's Office
 8    continued to provide transfer DOC sentenced
 9    prisoners to Riverbend?
10             A.      I am not aware of any that came
11    specifically from Orleans.              They may have come
12    from another parish and have been sentenced in
13    Orleans, but because we do transfer offenders,
14    DOC offenders between facilities, local jail
15    facilities.
16             Q.      Okay.      So all of the transfers from
17    Orleans Parish that you are aware of are
18    prisoners who would have been held here pretrial
19    who were then sentenced and remained here as DOC
20    sentenced prisoners?
21             A.      Yes.
22             Q.      Okay.      When Orleans started housing
23    pretrial detainees here at Riverbend, was it the
24    practice from the very beginning that Orleans
25    based prisoners who took DOC time would remain at
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 109 of 164
                                            6/24/2019
                                                                            Page 108


 1    Riverbend?
 2             A.      I can't be sure.
 3             Q.      Uh-huh (affirmatively).
 4             A.      But generally, that was a practice
 5    that took place, but I can't say that every
 6    offender.      I mean, I -- I really didn't pay that
 7    close of attention to it.
 8             Q.      Okay.      What I'm trying to figure out
 9    is whether or not there was a specific point
10    where, to your knowledge, Orleans Parish
11    Sheriff's Office started transferring or keeping
12    DOC sentenced prisoners at Riverbend?
13             A.      I am not familiar with it or I don't
14    recall a specific point in time.
15             Q.      Okay.      Do you remember when
16    Riverbend began housing prisoners for the Orleans
17    Parish Sheriff's Office?
18             A.      Not the specific date.
19             Q.      Generally, do you remember when that
20    was?
21             A.      No, because it's been such a long --
22    I mean, I don't remember exactly.
23             Q.      Okay.
24             A.      Billing invoices would be my only
25    indication and I would have to review that.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 110 of 164
                                            6/24/2019
                                                                            Page 109


 1             Q.      Okay.      That makes sense.            Am I
 2    correct in understanding that after a prisoner is
 3    sentenced to the Department of Corrections there
 4    is certain paperwork and documentation and other
 5    records that are to be provided to the Department
 6    of Correction for time calculation and releases
 7    to issue and that kind of thing?
 8             A.      Yes.
 9             Q.      Okay.      Are those tasks, the
10    paperwork and documentation that has to happen
11    after someone is sentenced to the Department of
12    Corrections, is that performed here at the
13    Riverbend Detention Center?
14             A.      No.
15             Q.      Okay.
16             A.      That paperwork would have to
17    originate from the court system --
18             Q.      Okay.
19             A.      -- the clerk of court, the judge's
20    office, the DA.         All of that would come from
21    their office.
22             Q.      Okay.      And do you know whether or
23    not that paperwork that you are talking about
24    coming from the clerk of court or the district
25    attorney's office is sent directly from the court
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 111 of 164
                                            6/24/2019
                                                                            Page 110


 1    or the DA to the Department of Corrections?
 2             A.      No.
 3             Q.      Okay.      Who sends it?
 4             A.      It is sent to the parish of
 5    conviction, usually the sheriff's office.
 6             Q.      Okay.
 7             A.      Our practice is to send it to -- the
 8    clerk sends it to the sheriff's department.                           I'm
 9    not familiar with other parish procedures, but it
10    normally comes from the clerk of court and the
11    parish of conviction to the sheriff, and then the
12    sheriff processes the -- the offender.                     You know,
13    you have to have a jail credit letter and other
14    things that go with it --
15             Q.      Okay.
16             A.      -- that are generated from that
17    sheriff's department.
18             Q.      Okay.      And you're talking about that
19    practice for East Carroll Parish?
20             A.      Yes.
21             Q.      Okay.      Specifically with the
22    prisoners from Orleans Parish that were being
23    housed at Riverbend, when those prisoners were
24    sentenced to time in the Department of
25    Corrections, who was responsible for providing
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 112 of 164
                                            6/24/2019
                                                                            Page 111


 1    the various forms of paperwork, letters of
 2    credit, all of the stuff that you just talked
 3    about to the Department of Corrections?
 4             A.      It would have to come from the
 5    parish of conviction.
 6             Q.      Okay.      So it is your understanding
 7    that for Orleans Parish prisoners housed at
 8    Riverbend, it was Orleans Parish who was
 9    responsible for sending that documentation to the
10    Department of Corrections after sentencing?
11             A.      I would say, yes, because we have no
12    access to the Orleans Parish clerk or DA other
13    than, you know, they would have more direct
14    access than we would.
15             Q.      Okay.      Do you know if there was
16    discussions, conversations between the East
17    Carroll Parish Sheriff's Office and the Orleans
18    Parish -- Parish Sheriff's Office about how all
19    of that paperwork would be provided to the
20    Department of Corrections after an Orleans Parish
21    prisoner was sentenced to DOC time?
22             A.      I am not familiar with that process.
23             MS. WASHINGTON:
24                     Okay.      Okay.      Let me show you a
25             document that we will mark as Exhibit 8,
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 113 of 164
                                            6/24/2019
                                                                            Page 112


 1             and I will represent to you that these are
 2             documents in globo that we were provided
 3             by the Orleans Parish Sheriff's Office --
 4           (Exhibit 8 marked and tendered.)
 5             THE WITNESS:
 6                     Uh-huh (affirmatively).
 7             MS. WASHINGTON:
 8                     -- that pertain to, I believe, two
 9             of the plaintiffs, Jessie Crittindon and
10             Eddie Copelin.          I wanted to show you this
11             document so that we could look at the
12             first few pages which are Bates stamp
13             number 785 and onward.              I think this
14             document goes through to 795.
15    BY MS. WASHINGTON:
16             Q.      Looking at what is Bates number 790,
17    it appears to be some sort of a log with a date
18    of 8/4/16 and ECP with the name Jessie Crittindon
19    under that.      Do you see that?
20             A.      Yes.
21             Q.      Okay.      And then if you look then
22    also at what is Bates number 792, which is a
23    couple pages forward, there's another log of some
24    sort which at the top appears to read ECP packets
25    only, received 1/9, I believe that's '17 and then
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 114 of 164
                                            6/24/2019
                                                                            Page 113


 1    a note down below of delivered 1/12/17, and
 2    Mr. Crittindon's name appears in this list on
 3    that page.      Do you see where I'm looking at?
 4             A.      Yes.
 5             Q.      I guess my question is, do you know
 6    what ECP packets this exhibit would be referring
 7    to that it appears the Orleans Parish Sheriff's
 8    Office was receiving?
 9             A.      No.
10             Q.      Okay.      Okay.      East Carroll Parish
11    Sheriff's Office holds pretrial detainees for
12    other parishes other than Orleans, correct?
13             A.      Yes.
14             Q.      Okay.      What are some of the other
15    parishes that you hold pretrial detainees for?
16             A.      West Carroll Parish, East Baton
17    Rouge Parish.
18             Q.      Okay.
19             A.      Acadia Parish, Terrebonne,
20    Tangipahoa, Lafayette, Madison, St. John the
21    Baptist, and I believe that's all.
22             Q.      Okay.      Great.      I was really just
23    looking for an example, but perfect.                    Well, let's
24    take East Baton Rouge.
25             A.      Uh-huh (affirmatively).
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 115 of 164
                                            6/24/2019
                                                                            Page 114


 1             Q.      So when an East Baton Rouge pretrial
 2    detainees who is housed here at Riverbend is
 3    sentenced to time in the Department of
 4    Corrections, is East Carroll Parish or East
 5    Baton Rouge responsible for sending the court
 6    documentation, the letter of credit, all of that
 7    paperwork that we were discussing, to the
 8    Department of Corrections?
 9             A.      East Baton Rouge does.
10             Q.      Okay.      Is there any parish for which
11    Riverbend houses pretrial detainees, the list
12    that you just gave me, is there any of those
13    parishes for which East Carroll and Riverbend is
14    responsible for sending all of this post sentence
15    paperwork, the letters of credit, any other
16    documentation that's necessary to the Department
17    of Corrections?
18             A.      Occasionally, the Department of
19    Corrections will contact us --
20             Q.      Uh-huh (affirmatively).
21             A.      -- and ask us to pre-class an
22    offender --
23             Q.      Okay.
24             A.      -- that they have part of the
25    paperwork and they need additional.                   They may
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 116 of 164
                                            6/24/2019
                                                                            Page 115


 1    need fingerprints or they may need a photo or
 2    they may need evidence of DNA testing, and we do
 3    provide that to the Department of Corrections
 4    directly.
 5             Q.      Okay.
 6             A.      But normally our procedure is the
 7    parish of conviction is responsible for
 8    submitting that paperwork.
 9             Q.      Okay.      And it would seem like those
10    things that the Department of Corrections is
11    reaching out to you for is because you physically
12    have custody of the person at that time, correct?
13             A.      That's correct.
14             Q.      Okay.      And has that always been the
15    process or practice at Riverbend?
16             A.      Yes.
17             Q.      Okay.      Is that practice written down
18    in any kind of policy or guideline or anything
19    anywhere?
20             A.      No.
21             Q.      Okay.      I want to go back to one of
22    the exhibits that we already looked at, the --
23    Exhibit 5.      We had looked at that first page,
24    which was the e-mail between you and Mr. Amacker?
25             A.      Uh-huh (affirmatively).
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 117 of 164
                                            6/24/2019
                                                                            Page 116


 1             Q.      How long have you known in any sort
 2    of sense, although I assume it is professional,
 3    Mr. Amacker?
 4             A.      Only since we started holding
 5    Orleans Parish offenders.
 6             Q.      Okay.      And you indicated that he's
 7    your sole contact person at OPSO; is that
 8    correct?
 9             A.      Yes.
10             Q.      Okay.      And what is your
11    understanding of what Mr. Amacker's job with the
12    Orleans Parish Sheriff's Office is?
13             A.      I'm not sure, but he was the person
14    that was -- that we contacted.                 You know, he --
15    he basically provided the transfer list, you
16    know, information as far as sentencing
17    information and that stuff.
18             Q.      Okay.      And by transfer list, are you
19    referring to the e-mails that you received?
20             A.      Yes.
21             Q.      Okay.      Was there any other sort of
22    transfer list?
23             A.      No.
24             Q.      Okay.      Looking at Exhibit 5, and
25    turning to -- sorry about the back of the
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 118 of 164
                                            6/24/2019
                                                                            Page 117


1     exhibit.      It's actually Bates number 4733.                    I
2     apologize that the Bates numbering kind of jumps
3     in this one.       Do you see which page I'm on?
4              A.       Uh-huh (affirmatively).
5              Q.       It's an e-mail that at the top says
6     DOC inmates to release to ECP?
7              A.       Yes.
8              Q.       Okay.     And it appears to be an
9     e-mail from Mr. Amacker that's dated July 15th,
10    of 2016, correct?
11             A.       Yes.
12             Q.       And you are included as a recipient
13    on this e-mail, correct?
14             A.       Yes.
15             Q.       The -- the e-mail reads "The
16    following inmates can be transferred to your
17    custody as DOC sentenced offenders" and says,
18    "Laura, I will get these packets to Captain
19    Russell as soon as possible for pre-class,"
20    correct?
21             A.       Yes.
22             Q.       And it appears to have some sort of
23    attachment with the attachment name ECP DOC
24    transfer, 7/15/16, correct?
25             A.       Yes.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 119 of 164
                                            6/24/2019
                                                                            Page 118


 1              Q.     Okay.      Do you remember this e-mail?
 2              A.     Not specifically.             Looking at it, I
 3    did receive e-mails like this occasionally.
 4              Q.     Okay.
 5              A.     But this specific one, no.
 6              Q.     Is this the type of e-mail that we
 7    were discussing before that you would receive
 8    from Mr. Amacker indicating persons from Orleans
 9    Parish that were being transferred to East
10    Carroll after DOC sentencing?
11              A.     Yes, but not always.              Occasionally,
12    it would be in the body of the e-mail.
13              Q.     Okay.      So sometimes the information
14    that appears to be contained in the attachment,
15    which is Bates number 4734 of this exhibit, that
16    information would just be in the body of the
17    e-mail?
18              A.     Yes.
19              Q.     Okay.      And like you indicated when
20    we were talking about it before, this appears to
21    provide the first and last name for the -- the
22    prisoner, the sentence date, and then it also
23    seems to include a folder number and sentence; is
24    that correct?
25              A.     That's correct.
Case 3:17-cv-00512-SDD-EWD    Document  111-29
                               SEVIER, LAURA      08/16/19 Page 120 of 164
                                             6/24/2019
                                                                             Page 119


 1             Q.       Okay.      Would you always receive all
 2    of this information from Mr. Amacker?
 3             A.       No.
 4             Q.       Okay.      I believe you indicated
 5    before that you would just receive the name, the
 6    date of birth, and the sentence date?
 7             A.       That's correct.
 8             Q.       Okay.      And the Captain Russell
 9    that's being referred to in this e-mail that we
10    just looked over, that's the same Captain Russell
11    that you have referenced before?
12             A.       Yes.
13             Q.       Okay.      To your knowledge, what is
14    Captain Russell's position or -- or role with the
15    sheriff's office?
16             A.       He's a captain.
17             Q.       Okay.      Does he have any -- I got
18    that part.      Does --
19             MR. BRYANT:
20                      That is the best answer you've given
21             today.
22    BY MS. WASHINGTON:
23             Q.       Does he have any particular section
24    or division or job responsibilities that fall
25    under him?
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 121 of 164
                                            6/24/2019
                                                                            Page 120


 1             A.      Normally, he works at Phase 3.
 2             Q.      Okay.
 3             A.      Which is where at the time DOC
 4    offenders were being held.
 5             Q.      At which time?
 6             A.      During this period of time.
 7             Q.      2016 --
 8             A.      Yes.
 9             Q.      -- '17?
10             A.      Yes.
11             Q.      Okay.
12             A.      And -- and he was pretty much
13    responsible for the day-to-day operations
14    there --
15             Q.      Uh-huh (affirmatively).
16             A.      -- and would -- you know, anything
17    that happened, he was responsible for
18    investigating or trying to resolve and would make
19    sure that the warden was aware, Warden Hedgemon
20    and Warden Knight were aware of what was going
21    on.
22             Q.      Okay.      Great.      And the packets that
23    are referred to in Mr. Amacker's e-mail --
24             A.      Uh-huh (affirmatively).                Yes.
25             Q.      -- do you know -- do you know what
Case 3:17-cv-00512-SDD-EWD    Document  111-29
                               SEVIER, LAURA      08/16/19 Page 122 of 164
                                             6/24/2019
                                                                             Page 121


1     packets Mr. Amacker is referring to?
2              A.       I can only assume that it was the
3     court packets.          I don't know for sure.
4              Q.       Okay.      And you may or may not know
5     this, but, to your knowledge, when the packets
6     referenced in this e-mail came to Riverbend, how
7     would they get to Captain Russell?
8              A.       Usually by our transportation
9     officer.
10             Q.       Okay.
11             A.       Hand delivering, picking up at
12    Orleans Parish and hand delivering back here.
13             Q.       Okay.      Would the packets referenced
14    in this e-mail be something that you saw?
15             A.       No.
16             Q.       Okay.      Do you know what Captain
17    Russell did with the packets once he received
18    them?
19             A.       I'm assuming processing them, but I
20    don't know for sure.
21             Q.       Okay.      When you say "processing
22    them," what would that involve?
23             A.       They would be put on AFIS.
24             Q.       Okay.      Do you know what happens
25    after the information from the packets is put on
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 123 of 164
                                            6/24/2019
                                                                            Page 122


 1    AFIS?
 2             A.      No.
 3             Q.      Okay.      That's a question for Captain
 4    Russell?
 5             A.      Yes.
 6             Q.      Okay.      Do you know if the East
 7    Carroll Parish Sheriff's Office was responsible
 8    for sending any documentation relative to these
 9    Orleans DOC sentenced prisoners to the Department
10    of Corrections?
11             A.      Only documents that might have been
12    requested by DOC, like if they were missing
13    something.
14             Q.      Okay.
15             A.      But I'm assuming the original packet
16    would be -- would have been sent from Orleans,
17    being the parish of conviction.
18             Q.      Okay.      And the e-mail that we were
19    just looking at appears to reference for
20    pre-class.      Do you see that at the end of the
21    e-mail we just looked at?
22             A.      Yes.
23             Q.      Okay.      And so do you -- do you know
24    what pre-class was to be performed by East
25    Carroll Parish?
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 124 of 164
                                            6/24/2019
                                                                            Page 123


 1             A.      Pre-class is a term that we use for
 2    assembling everything that DOC needs to process
 3    and calculate an out date.
 4             Q.      Right.
 5             A.      Usually it's just assembling all the
 6    jail credit letter, the court minutes, everything
 7    that's necessary.         I don't know the specifics,
 8    but it's -- it's a term that we usually loosely
 9    use to mean that packet that DOC needs --
10             Q.      Okay.
11             A.      -- to -- I mean, we use that term,
12    DOC uses that term to -- it's just a term that we
13    use to mean the assembling of that packet that
14    they need.
15             Q.      Okay.      And based on the e-mail that
16    we have been looking at, is it your understanding
17    that Captain Russell and East Carroll Parish
18    Sheriff's Office would be responsible for
19    these -- this pre-class assembling to send
20    documents to the Department of Corrections?
21             A.      Not to the Department of
22    Corrections.
23             Q.      Okay.
24             A.      It would have been sent back to
25    Orleans.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 125 of 164
                                            6/24/2019
                                                                            Page 124


 1             Q.      Okay.      How did that process work?                    I
 2    guess that's my question.              What was sent back to
 3    Orleans?
 4             A.      The AFIS paperwork, I am assuming.
 5             Q.      Okay.
 6             A.      I don't know because, I mean, I
 7    can -- I don't know.
 8             Q.      You weren't -- you weren't there
 9    physically doing it?
10             A.      No.     No, ma'am.
11             Q.      Okay.
12             A.      I was not.
13             Q.      Okay.      But Captain Russell would
14    know about what happened with the packets and
15    what, if anything, was sent either to Orleans or
16    to the Department of Corrections; is that
17    correct?
18             A.      Yes.
19             Q.      Okay.      To your knowledge, did
20    Orleans Parish Sheriff's Office ever send DOC
21    sentenced prisoners to East Carroll without
22    providing these packets that are referenced in
23    this e-mail?
24             A.      I'm not aware of it, if they have.
25             Q.      Okay.      Because you don't see the
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 126 of 164
                                            6/24/2019
                                                                            Page 125


 1    packets?
 2              A.     No, I do not.
 3              Q.     Okay.      I want to turn to the page
 4    right in front of the ones we have been looking
 5    at in the same exhibit, which is Bates number
 6    4732.     This appears to be a -- an e-mail based on
 7    the title regarding Jessie Crittindon, who is one
 8    of the named plaintiffs in this litigation, and
 9    it appears to be an e-mail from Corey Amacker
10    again to you --
11              A.     Uh-huh (affirmatively).
12              Q.     -- that's dated November 7th of
13    2016; is that correct?
14              A.     Yes.
15              Q.     Okay.      And the body of the e-mail
16    says "Could you please check to make sure that
17    his packet was sent to DOC.               We sent his
18    paperwork to you guys in August and the family
19    and DOC are indicating they received nothing from
20    pre-class.      Thank you."         Is that correct?
21              A.     Yes.
22              Q.     Do you remember receiving this
23    e-mail?
24              A.     Not this specific e-mail.
25              Q.     Okay.      Do you remember receiving
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 127 of 164
                                            6/24/2019
                                                                            Page 126


1     e-mails like this e-mail?
2               A.       Yes.    And it would have been passed
3     on to Captain Russell because I again --
4               Q.       Okay.
5               A.       -- had nothing to do with the
6     packets.
7               Q.       How would you have passed this
8     e-mail on to Captain Russell?
9               A.       More than likely, orally.
10              Q.       Okay.
11              A.       I would have gone in there and said
12    can you check on this or I may have printed this
13    off and taken it to him if he was not in his
14    office.        I do that occasionally --
15              Q.       Okay.
16              A.       -- with a note, please check into
17    this.
18              Q.       Do you ever e-mail Captain Russell?
19              A.       No, because we are in the same
20    building.
21              Q.       Okay.
22              A.       I may forward an e-mail to him of
23    something that he needs, but specifically if I
24    need to speak to him or something, I just go in
25    his office.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 128 of 164
                                            6/24/2019
                                                                            Page 127


 1             Q.      Okay.      And when an e-mail like this
 2    -- or let's say a time that you went to Captain
 3    Russell to say, hey, there's something you need
 4    to follow up on, you know, related to these
 5    packets.      Is there any mechanism by which you
 6    logged or tracked these types of --
 7             A.      No.
 8             Q.      -- issues that popped up?
 9             A.      No.
10             Q.      Okay.      Do you know what -- what
11    happened after this -- this e-mail was sent
12    relative to the -- the packet related to Jessie
13    Crittindon?
14             A.      No.
15             Q.      Okay.      But Captain Russell is the
16    person who would know?
17             A.      I would say if anybody did, he
18    would.
19             Q.      Okay.      We talked a lot earlier about
20    billing and invoicing, and I want to just walk
21    through some of the specific records that we were
22    provided by East Carroll.              Don't worry.         We are
23    not going to walk through every page of them.
24             MR. BRYANT:
25                     You said 12:30.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 129 of 164
                                            6/24/2019
                                                                            Page 128


 1             MS. WASHINGTON:
 2                     I believe Gary's call ran over.
 3             Okay.     I have a series of exhibits that I
 4             want to mark.         They are billing documents
 5             that we received from East Carroll billing
 6             to the Department of Corrections.                    I have
 7             broken them down for the months that I am
 8             concerned with by month, which is why they
 9             are separate exhibits; and I'm hoping that
10             we can mark them in order.
11                     So the first exhibit, Exhibit 9, is
12             going to be billing from July of 2016;
13             Exhibit 10 is going to be billing between
14             East Carroll and the Department of
15             Corrections for August of 2016; Exhibit 11
16             will be billing between East Carroll and
17             Department of Corrections for September of
18             2016; Exhibit 12 is going to be billing
19             for October of 2016; Exhibit 13 is going
20             to be billing for November of 2016;
21             Exhibit 14 is going to be billing for
22             December of 2016; and 15 is going to be
23             for January of 2017.             And, as promised, we
24             are not walking through all pages of these
25             exhibits.       I just want to look at them
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 130 of 164
                                            6/24/2019
                                                                            Page 129


 1              with you to ask a few questions about
 2              billing relative to the -- the named
 3              plaintiffs in this litigation.
 4           (Exhibits 9 through 15 marked and tendered.)
 5    BY MS. WASHINGTON:
 6              Q.     And if you wouldn't mind also
 7    pulling out Exhibit 2, which was the Inmate Trust
 8    Fund account information that we looked up
 9    before.     And if you flip to -- in Exhibit 2, if
10    you flip to the third page for Jessie Crittindon,
11    I'm hoping we can just walk through it for him.
12                     And based on Exhibit 2 and the
13    information in the Inmate Trust Fund account, am
14    I correct that Mr. Crittindon was entered into
15    the Riverbend system as an Orleans prisoner from
16    it looks like May 25th of 2016 until August 1st
17    of 2016?
18              A.     That's correct.
19              Q.     And then he switched over to DOC
20    sentenced in the Riverbend system, correct?
21              A.     That's correct.
22              Q.     And so he was then entered as a DOC
23    sentenced prisoner from August 2nd of 2016
24    through January 13th of 2017; is that correct?
25              A.     That's correct.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 131 of 164
                                            6/24/2019
                                                                            Page 130


 1             Q.      Okay.      I want to look first at the
 2    August 2016 billing between the East Carroll
 3    Parish Sheriff's Office and the Department of
 4    Corrections.       And this is Exhibit 10, and I guess
 5    my question is whether or not East Carroll Parish
 6    Sheriff's Office billed the Department of
 7    Corrections or invoiced the Department of
 8    Corrections for housing Mr. Crittindon as a
 9    Department of Corrections prisoner in August of
10    2016?
11             A.      No.
12             Q.      We can turn next to Exhibit 11,
13    which should be the billing for September of
14    2016.    And my question for Exhibit 11 is the
15    same, whether or not East Carroll Parish
16    Sheriff's Office billed or invoiced the
17    Department of Corrections for housing Jessie
18    Crittindon as a DOC sentenced prisoner in
19    September of 2016?
20             A.      No.
21             Q.      Exhibit 12 would be the October of
22    2016 billing records.            And I'm wondering whether
23    or not the East Carroll Parish Sheriff's Office
24    billed or invoiced the Department of Corrections
25    for housing Jessie Crittindon as a DOC sentenced
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 132 of 164
                                            6/24/2019
                                                                            Page 131


 1    prisoner for October of 2016?
 2             A.      No.
 3             Q.      Exhibit 13 would be November of
 4    2016.
 5             A.      No.
 6             Q.      No.     The department -- East Carroll
 7    Parish Sheriff's Office did not bill the
 8    Department of Corrections for housing Jessie
 9    Crittindon in November of 2016; is that correct?
10             A.      That's correct.
11             Q.      And you are looking at Exhibit 13?
12             A.      Yes.
13             Q.      Okay.      And Exhibit 14 is the
14    December of 2016 billing or invoicing between the
15    East Carroll Parish Sheriff's Office and the
16    Department of Corrections.
17                     Did the East Carroll Parish
18    Sheriff's Office bill or invoice the Department
19    of Corrections for housing Jessie Crittindon in
20    December of 2016?
21             A.      No.
22             Q.      And the last exhibit that we just
23    marked is January of 2017, and my question is
24    whether or not East Carroll Parish Sheriff's
25    Office billed the Department of Corrections for
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 133 of 164
                                            6/24/2019
                                                                            Page 132


 1    housing Jessie Crittindon in January of 2017?
 2             A.      We billed the Department of
 3    Corrections a total of 12 days.
 4             Q.      Okay.      And if we look at Exhibit 2
 5    that we talked about before, it appears that
 6    Mr. Crittindon was released on January 13th of
 7    2017, correct?
 8             A.      That's correct.
 9             Q.      And so it would appear that those --
10    those 12 days correlate with the days that he
11    would have been in custody in January of 2017?
12             A.      Yes.
13             Q.      Okay.      Do you know why East Carroll
14    did not bill the Department of Corrections for
15    housing Mr. Crittindon between August 2nd of 2016
16    and January of 2017?
17             A.      Because he did not appear on our
18    CAJUN invoice.
19             Q.      Okay.      You had mentioned previously
20    that you allow 90 days for a DOC sentenced
21    prisoner to show up on the CAJUN invoice; is that
22    correct?
23             A.      That's correct.
24             Q.      For Mr. Crittindon, that would
25    appear to have occurred at the end of October
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 134 of 164
                                            6/24/2019
                                                                            Page 133


 1    roughly, the beginning of November; is that
 2    correct?
 3             A.      That's correct.
 4             Q.      Do you know if you took any steps in
 5    November of 2016 to inquire or investigate as to
 6    why Mr. Crittindon was not showing up in the
 7    CAJUN invoice?
 8             A.      No.     Other than the holidays could
 9    have delayed that.
10             MS. WASHINGTON:
11                     Okay.      One more billing exhibit.
12             This can be marked as Exhibit 16.
13           (Exhibit 16 marked and tendered.)
14    BY MS. WASHINGTON:
15             Q.      And before we move on to Exhibit 16,
16    can I just ask Exhibits 9 through 15 that we have
17    looked at, those are the -- the billings or the
18    invoicing that East Carroll Parish Sheriff's
19    Office was providing to the Department of
20    Corrections immediately at the end of those
21    months; is that correct?
22             A.      That's correct.
23             Q.      Okay.      And those exhibits, that
24    invoicing, those were all signed by Sheriff
25    Williams; is that correct?
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 135 of 164
                                            6/24/2019
                                                                            Page 134


 1             A.      That's correct.
 2             Q.      And this would have been the
 3    invoicing that you reviewed with Sheriff Williams
 4    before submitting to the Department of
 5    Corrections?
 6             A.      That's correct.
 7             Q.      Okay.      Now, turning to Exhibit 16,
 8    this is another billing record that we were
 9    provided by the East Carroll Parish Sheriff's
10    Office in this litigation.
11                     Am I correct that these documents
12    represent some of the supplemental billing that
13    you had talked about doing earlier?
14             A.      Yes --
15             Q.      Okay.
16             A.      -- they do.
17             Q.      And looking sort of in reverse order
18    starting at the back of the document, and
19    specifically looking at what's Bates numbered
20    3888, this appears to be a supplemental invoice
21    from the sheriff's office; is that correct?
22             A.      That's correct.
23             Q.      And it is dated the 18th of May of
24    2017?
25             A.      That's correct.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 136 of 164
                                            6/24/2019
                                                                            Page 135


 1             Q.      And on -- on this document, it
 2    appears that the East Carroll Parish Sheriff's
 3    Office billed or invoiced the Department of
 4    Corrections for the housing of Mr. Crittindon in
 5    November of 2016?
 6             A.      That's correct.
 7             Q.      Do you know how this supplemental
 8    invoice came about for Mr. Crittindon?
 9             A.      It came about because I did the
10    disallowed DOC offenders on the internal
11    invoicing; and when his name was one of all of
12    these names listed on this exhibit for the month
13    of November, I went into CAJUN.                 I have to
14    printout a transfer history from CAJUN and he --
15    it indicated that he was in our facility on these
16    dates and we -- at that time, he was a billable
17    invoice, I mean, a billable offender.
18             Q.      Okay.      And looking at the exact same
19    page of that exhibit --
20             A.      Uh-huh (affirmatively).
21             Q.      -- am I also correct that this
22    supplemental billing sought payment for November
23    of 2016 for housing Eddie Copelin?
24             A.      Yes.
25             Q.      And also for Phillip Dominick; is
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 137 of 164
                                            6/24/2019
                                                                            Page 136


 1    that correct?
 2             A.      Yes.
 3             Q.      And looking at the page immediately
 4    in front of that which is Bates number 3887, it
 5    appears that there was a supplemental invoice
 6    also from May of 2017 for housing in
 7    November 2016 of Leon Burse; is that correct?
 8             A.      That's correct.
 9             Q.      Okay.      And flipping a few pages
10    forward in the same exhibit, I am looking at
11    Bates number 3884.          Am I correct that this is
12    also another supplemental invoice from East
13    Carroll Parish Sheriff's Office to the Department
14    of Corrections?
15             A.      Yes.
16             Q.      And this one is dated June 6th of
17    2017, correct?
18             A.      Yes.
19             Q.      And, on this document, the East
20    Carroll Parish Sheriff's Office billed the
21    Department of Corrections for housing in December
22    of 2016; is that correct?
23             A.      That's correct.
24             Q.      And listed on this document are Leon
25    Burse, Eddie Copelin, and Jessie Crittindon; is
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 138 of 164
                                            6/24/2019
                                                                            Page 137


 1    that correct?
 2              A.     That's correct.
 3              Q.     And so that would have been
 4    supplemental billing that the East Carroll Parish
 5    Sheriff's Office sought in June of 2017 for the
 6    housing of those three prisoners and others from
 7    December of 2016, correct?
 8              A.     That's correct.
 9              Q.     When you would meet with Sheriff
10    Williams to review these supplemental billings,
11    what information would you review with the
12    sheriff?
13              A.     The -- just the invoice itself.
14              Q.     Okay.
15              A.     There was no other documentation to
16    review.
17              Q.     Okay.      Did you review the -- I'm
18    forgetting what you called them where you sort of
19    cancel somebody out for the month in your
20    internal invoice at the time.                Like would you
21    have shown the sheriff from December of 2016 your
22    internal invoice that had not billed for these
23    prisoners at that time?
24              A.     No.
25              Q.     Okay.      It would have just been the
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 139 of 164
                                            6/24/2019
                                                                            Page 138


 1    -- the documents like shown in this Exhibit 16
 2    that you-all would have reviewed?
 3             A.      That's correct.
 4             Q.      Okay.      Did you -- you prepared the
 5    supplemental billing as well, correct?
 6             A.      Yes.
 7             Q.      Okay.      We talked a little bit before
 8    or mentioned CAJUN.           Am I correct in
 9    understanding that that is a recordkeeping system
10    of some sort that is run by the Department of
11    Corrections?
12             A.      It is their Jail Management System
13    of all of the offenders that are -- or have been
14    or currently been sentenced to DOC time.
15             Q.      Okay.      Who at -- who within the East
16    Carroll Parish Sheriff's Office has access to
17    CAJUN?
18             A.      The ladies in the front office,
19    Warden Hedgemon, Sheila Bell, me, Brandy Teague,
20    Mary Brown, Hope Mills, Someeka Martin.
21             Q.      Okay.      Does Warden Knight have
22    access to CAJUN?
23             A.      Not that I'm aware of.
24             Q.      How do you get access to CAJUN; do
25    you have to be given a user name or something?
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 140 of 164
                                            6/24/2019
                                                                            Page 139


 1             A.      You have a user name and password.
 2             Q.      Okay.
 3             A.      And you have to send a request in to
 4    the Department of Corrections and state why you
 5    need access and they give you a user name and
 6    password.
 7             Q.      Okay.      Does the sheriff have access
 8    to CAJUN?
 9             A.      Not that I'm aware of.
10             Q.      Who has the capability, generally
11    speaking, to add or change information in CAJUN?
12             A.      Only DOC personnel.
13             Q.      Only DOC personnel?
14             A.      (Nodded head affirmatively.)
15             Q.      So for everybody employed by the
16    East Carroll Parish Sheriff's Office, it's just
17    the ability to view what's in the system; is that
18    correct?
19             A.      Inquire and print --
20             Q.      Okay.
21             A.      -- basically.
22             Q.      Inquire meaning search?
23             A.      Yes.
24             Q.      Okay.
25             MS. WASHINGTON:
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 141 of 164
                                            6/24/2019
                                                                            Page 140


 1                     I'm going to mark this as
 2             Exhibit 17.
 3           (Exhibit 17 marked and tendered.)
 4    BY MS. WASHINGTON:
 5             Q.      Were you provided with any training
 6    on using CAJUN --
 7             A.      No.
 8             Q.      -- at any point in time?                And I'm
 9    hoping to look at this exhibit on -- we can just
10    look at the second page of this exhibit, which is
11    Bates number 4593, and I just have some questions
12    for you to the extent that you know about some of
13    the entries in CAJUN.
14                     So this appears to be a record --
15    these are all records that are printed in April
16    of 2019 as part of this litigation.                   And the
17    first couple of pages deal with one of the named
18    plaintiffs, Phillip Dominick.
19                     And looking at that Bates number
20    4593, it -- It appears to be a listing of
21    assigned location and -- and physical locations
22    and -- and dates.         For September 1st of 2016, in
23    the "from" date column, it is appears that
24    Mr. Dominick is listed both as Orleans PP and
25    Riverbend Detention; is that correct?
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 142 of 164
                                            6/24/2019
                                                                            Page 141


 1             A.      Yes.
 2             Q.      Do you know why there would be two
 3    physical locations for the same from date?
 4             A.      When paperwork was submitted to the
 5    Department of Corrections from Orleans Parish --
 6             Q.      Uh-huh (affirmatively).
 7             A.      -- the -- and I'm not sure who would
 8    have updated CAJUN.           I'm assuming it's someone in
 9    pre-class.
10             Q.      Uh-huh (affirmatively).
11             A.      They would assume that because he
12    was sentenced in Orleans that he was in physical
13    custody of Orleans.           And I would notify them that
14    while he was sentenced on September 1st, we
15    transported him to court, he was sentenced and
16    our officers transported him back to East Carroll
17    Parish or to Riverbend on that same day that we
18    actually did not transfer custody, physical
19    custody, only we took him to court, he was
20    sentenced, we brought him back.                 And that's why
21    both dates would show up from what I --
22             Q.      Okay.
23             A.      I mean, I don't know.               I can't key
24    in to CAJUN.       It may be that they can't delete
25    that transfer.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 143 of 164
                                            6/24/2019
                                                                            Page 142


 1             Q.      That makes sense.             I can ask some
 2    Department of Corrections people for some more
 3    information.       And under the reason code, looking
 4    at those same two entries, next to Orleans PP for
 5    September 1st of 2016, it says A-101?
 6             A.      Yes.
 7             Q.      Do you know what that means?
 8             A.      No.     I do have access to the tables
 9    in CAJUN.
10             Q.      Okay.
11             A.      But without looking it up, no, I do
12    not.
13             Q.      Okay.
14             A.      I do know the A stands for adult
15    services, but I do not know what the 101 stands
16    for.
17             Q.      Okay.      By the -- by the same token,
18    do you know next to Riverbend Detention what
19    A-402 stands for?
20             A.      He is an office of adult services
21    and I'm assuming that is in custody, like a
22    sentenced offender because that's the common code
23    -- reason code for most of our offenders is
24    A-402.
25             Q.      Okay.      And you said there's some
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 144 of 164
                                            6/24/2019
                                                                            Page 143


 1    sort of table that's in the CAJUN system that
 2    gives you kind of like a key?
 3             A.      Each -- yes.          Each code means
 4    something, but I'm not familiar with that.
 5             Q.      Okay.
 6             A.      Each letter means something, each
 7    number means something.
 8             Q.      I want to look back at -- actually,
 9    I don't think I have marked this yet.
10             MS. WASHINGTON:
11                     Okay.      I am handing you a document
12             marked as Exhibit 18, which is a
13             compilation of various e-mails.                   Not all
14             of this we are going to look at right now.
15           (Exhibit 18 marked and tendered.)
16    BY MS. WASHINGTON:
17             Q.      But I do want to look at what is
18    Bates numbered 2074 in this exhibit.                    And this
19    appears to be part of an e-mail sent by
20    Mr. Amacker on December 27th, of 2016; is that
21    correct?
22             A.      That's correct.
23             Q.      And you're not a recipient on this
24    e-mail, correct?
25             A.      That's correct.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 145 of 164
                                            6/24/2019
                                                                            Page 144


 1             Q.      This is to the staff with the
 2    Department of Corrections?
 3             A.      It appears, yes.
 4             Q.      Okay.      I am only referencing this
 5    for the last paragraph or large paragraph of
 6    Mr. Amacker's e-mail that indicates "Myself and
 7    one of staff are traveling to Riverbend tomorrow
 8    to train them on the process of inputting
 9    sentences into AFIS sentencing."                  Do you see that
10    on the top of Bates number 2074?
11             A.      Yes.
12             Q.      Do you remember Mr. Amacker and/or
13    other staff from OPSO coming to Riverbend on what
14    I guess would have been December 8th of 2016?
15             A.      Unfortunately, I do not.                I was in
16    San Angelo, Texas with my daughter.
17             Q.      Okay.      Did you -- did you know about
18    this trip by OPSO staff?
19             A.      No.
20             Q.      Okay.      Did you know about it prior
21    to me just asking you about it?
22             A.      I -- I have heard, but I did not --
23    I mean, I have know -- I don't know who came; I
24    don't know what training they did; I don't know
25    who they trained.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 146 of 164
                                            6/24/2019
                                                                            Page 145


 1             Q.      Okay.      Do you know anyone who would
 2    have participated in that training?
 3             A.      No, because I wasn't here.
 4             Q.      Okay.
 5             A.      I don't know who was in there.
 6             Q.      Okay.      Do you know of any other
 7    training that East Carroll Parish Sheriff's
 8    Office staff received in 2016 and 2017 related to
 9    pre-classification of DOC sentenced prisoners?
10             A.      No.
11             Q.      Okay.      Do you know if the Department
12    of Corrections provided any training to the East
13    Carroll Parish Sheriff's Office in 2016 or 2017
14    about the pre-class and release process?
15             A.      No.     I'm not aware of any training.
16             Q.      What is the procedure, to your
17    knowledge, at Riverbend Detention Center for the
18    filing of grievances by persons who are housed
19    here?
20             A.      We have a grievance drop box --
21             Q.      Uh-huh (affirmatively).
22             A.      -- for offenders for any grievances
23    they may have at that time they were being
24    processed by Ms. Bell.
25             Q.      When you say "at that time," when
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 147 of 164
                                            6/24/2019
                                                                            Page 146


 1    would that be?
 2             A.      During that period of time.
 3             Q.      Okay.
 4             A.      And I don't know what day -- I don't
 5    recall what date that the process changed.
 6             Q.      Okay.
 7             A.      But she would -- someone would
 8    remove them from the box and bring them to her --
 9             Q.      Uh-huh (affirmatively).
10             A.      -- and she would scan them in and
11    send them to the first responder, which would
12    normally be Deshawn Frost, I believe is his name.
13             Q.      He's a lieutenant; is that correct?
14             A.      Yes.
15             Q.      How would they be sent to Lieutenant
16    Frost?
17             A.      Through the interoffice mail.
18    Usually in an envelope.
19             Q.      Through a hardcopy?
20             A.      Yes.
21             Q.      Okay.
22             A.      Through the interoffice mail or
23    envelope.
24             Q.      And was this the process for both
25    pretrial prisoners as well as DOC sentenced
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 148 of 164
                                            6/24/2019
                                                                            Page 147


 1    prisoners?
 2             A.      I'm assuming, yes.
 3             Q.      Okay.      But Ms. Bell may have more
 4    information on that?
 5             A.      Yes.
 6             Q.      Okay.      And was there a specific form
 7    that people were provided?
 8             A.      We do have grievance forms, but any
 9    piece of paper that they write, this is an
10    administrative remedy relief --
11             Q.      Uh-huh(affirmatively).
12             A.      -- for -- you know, anything that
13    they can write it on, the back of a brown paper
14    bag.
15             Q.      Okay.
16             A.      As long as it has ARP written at the
17    top of it.
18             Q.      Okay.      And where are the actual
19    forms themselves?         How do your people get access
20    to those forms?
21             A.      They are in the control centers that
22    offenders have access to 24/7.
23             Q.      Okay.      Does someone have to
24    physically hand the form --
25             A.      Yes.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 149 of 164
                                            6/24/2019
                                                                            Page 148


 1             Q.      -- to the prisoner?
 2             A.      Yes.
 3             Q.      Okay.      And by "control center," do
 4    you mean some sort of pod that overlooks the --
 5    the dorm or the tier?
 6             A.      Yes.
 7             Q.      Okay.      And so a prisoner who wanted
 8    access to a form would have to inquire of a -- a
 9    East Carroll Parish Sheriff's officer located in
10    the pod?
11             A.      Yes.
12             Q.      Okay.      And the drop box that you
13    referenced, where is that located?
14             A.      I'm not sure.
15             Q.      Okay.      Do you know if there's only
16    one of them or --
17             A.      No.     I believe we have one at each
18    facility.      We have Phase 1 --
19             Q.      Okay.
20             A.      -- Phase 2 and Phase 3.
21             Q.      Okay.      You mentioned that they are
22    scanned in and then provided to Lieutenant Frost.
23    Do you know if a copy of the grievance is placed
24    in the prisoner's individual file that we
25    discussed earlier?
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 150 of 164
                                            6/24/2019
                                                                            Page 149


 1             A.      Normally, it's returned back to him;
 2    and unless he requests a second step review,
 3    he -- the grievance is returned back to him.                           We
 4    keep a copy, but the original is returned.
 5             Q.      And where does the copy live; is it
 6    saved?
 7             A.      It's a scanned copy.
 8             Q.      Okay.
 9             A.      It's a scanned copy.
10             Q.      And so that's electronic?
11             A.      Yes.
12             Q.      Okay.      And where -- how are those
13    archived?
14             A.      Ms. Bell has them on her computer.
15             Q.      Okay.      And you said at some point in
16    time she stopped being the person processing
17    grievances?
18             A.      Yes.
19             Q.      Okay.      But that would have been
20    after 2016?
21             A.      Yes.
22             Q.      Or 2017?
23             A.      Yes.
24             Q.      And what is the process for
25    prisoners who want to mail something out of the
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 151 of 164
                                            6/24/2019
                                                                            Page 150


 1    facility?
 2              A.     It's dropped in the mailbox.                  We
 3    have a drop box and the mail clerks seal them,
 4    make sure postage is on there.                 If they don't
 5    have postage, there -- we allow offenders two
 6    free stamps per week and we provide that to them,
 7    that if they are indigent, they are provided two
 8    stamps.
 9              Q.     And the drop box for mail, is that
10    different than the grievance drop box?
11              A.     Yes.
12              Q.     Okay.      And are there also mail drop
13    boxes at the various facilities?
14              A.     Yes.
15              Q.     And -- and you mentioned that the
16    mail clerk seals the mail.              Is it a requirement
17    that the mail be left unsealed when it goes into
18    the drop box?
19              A.     It is a requirement, but if there is
20    something that they don't want the mail clerks --
21    they can get the lieutenant to check it for
22    contraband.      We don't read what's in it.                  We just
23    make sure there's nothing that's being sent out
24    that's illegal, and then the lieutenant will seal
25    it and initial it and it can be sent out that
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 152 of 164
                                            6/24/2019
                                                                            Page 151


 1    way.
 2             Q.      Okay.      If a family member or a
 3    friend or an attorney, let's say, called the
 4    Riverbend Detention Center with a concern about a
 5    person housed at the facility, who would that
 6    person speak with from the facility?
 7             A.      It depends on the complaint.
 8             Q.      Uh-huh (affirmatively).
 9             A.      If it's dealing with mail, the mail
10    clerk, it would be directed to them.
11             Q.      Uh-huh (affirmatively).
12             A.      If it is a security issue or they
13    are having an issue with other offenders, it
14    would be directed to the warden.
15             Q.      Okay.
16             A.      If it's dealing with money, it's
17    directed to Ms. Teague because she does any
18    banking.
19             Q.      Okay.      What if it is a concern that
20    someone's Department of Corrections time has not
21    been calculated?
22             A.      Normally, we advise them to contact
23    their parish of conviction.               We -- we -- and
24    Ms. Bell can -- she can -- I've done this before,
25    but if we have an offender that writes a request,
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 153 of 164
                                            6/24/2019
                                                                            Page 152


 1    not necessarily a grievance, but a request that
 2    his time is close or he's overdue, we contact the
 3    Department of Corrections and advise them and
 4    then they advise us whether they have the
 5    paperwork or not and we go from there.                     If they
 6    don't have the paperwork, then we advise them to
 7    contact their parish of conviction, and we are
 8    dealing with the family at this point.
 9              Q.     Uh-huh (affirmatively).
10              A.     They need to contact the parish of
11    conviction and get the paperwork in with respect
12    to the Department of Corrections.
13              Q.     You instruct the family to contact
14    the parish of conviction?
15              A.     Yes.
16              Q.     Okay.      And if calls like this come
17    in from family members who are concerned about
18    time calculation and you or Ms. Bell speak with
19    them, are those phone calls or conversations
20    recorded or noted or archived in any kind of way?
21              A.     Normally not, and -- well, they are
22    not.    But we do -- if -- and I have done this
23    before.     If we have a rap sheet, I mean, if we --
24    if I have the court minutes and I can look -- and
25    I -- I have called DOC before and said, listen,
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 154 of 164
                                            6/24/2019
                                                                            Page 153


 1    you know, this guy was revoked.                 It looks like he
 2    may be getting close --
 3             Q.      Uh-huh (affirmatively).
 4             A.      -- and they will research it; but as
 5    far as, you know, on a regular basis, I haven't
 6    done that in a long time.              I mean, it's been
 7    years.
 8             Q.      Okay.
 9             A.      But we do pursue it.              You know, and
10    basically we have to rely on DOC because we just
11    call and tell them there is a concern and then
12    they go from there.
13             Q.      Okay.      You mentioned reviewing court
14    minutes.      Is that something that you or Ms. Bell
15    would do?
16             A.      I -- I've looked at them before.
17             Q.      Uh-huh (affirmatively).
18             A.      But, there again, I don't have
19    access to them.        I will call --
20             Q.      Okay.
21             A.      -- and say I need to see the court
22    minutes, you know, especially if the inmate has
23    -- he alleges that he's overdue.                  You know, we
24    try to help if we can.            If we don't have the
25    court minutes, then there's nothing we can do at
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 155 of 164
                                            6/24/2019
                                                                            Page 154


 1    this point.
 2             Q.      Okay.      Is there any other personnel
 3    with the sheriff's office who would be reviewing
 4    court minutes or other documents if there is
 5    allocation of time not being calculated or
 6    overtime on you or Ms. Bell?
 7             A.      It would be -- it would be Captain
 8    Russell or possibility Warden Hedgemon.
 9             Q.      Okay.      And how would you or Captain
10    Russell or Warden Hedgemon know or be prompted to
11    -- to review documents that you-all might have to
12    see if someone was being --
13             A.      The offender would put in a request.
14             Q.      Okay.      So it would only be if you
15    received notice some sort of way from the
16    offender himself?
17             A.      Yes.
18             Q.      Okay.      Last questions I think.                   When
19    did you first hear about this lawsuit?
20             A.      The lawsuits?
21             Q.      Uh-huh (affirmatively).
22             A.      I hate to say it, but when I got the
23    discovery questions from our lawyer.
24             Q.      Okay.
25             A.      I mean, I didn't have any -- I mean,
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 156 of 164
                                            6/24/2019
                                                                            Page 155


1     other than the publicity that was in the paper,
2     but at that point, there was no lawsuit.                       It was
3     just allegations that we had held offenders over
4     their time.
5              Q.       Okay.
6              A.       But I was not aware of the lawsuit
7     until, you know -- well, I don't get served with
8     the lawsuit.       I have to --
9              Q.       You are also not a named defendant,
10    so --
11             A.       I have to do a lot of the legwork,
12    paperwork, gathering the paperwork.
13             Q.       Okay.
14             A.       But, you know, as far as, you know,
15    I -- I may have been informed informally, but as
16    far as being given a copy of the lawsuit or
17    knowing what the lawsuit pertained to, I -- you
18    know, I really didn't -- it's just been within
19    the last probably six or eight months that I was
20    fully aware of what was going on.
21             Q.       Okay.     And you mentioned some
22    publicity or allegations previously prior to the
23    filing of -- of the lawsuit.                What was the
24    publicity that you remember?
25             A.       It was in the paper, the Monroe
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 157 of 164
                                            6/24/2019
                                                                            Page 156


 1    paper.
 2             Q.      Okay.      And what do you remember from
 3    the paper?
 4             A.      That it was -- the main thing is
 5    that Riverbend was -- you know, there were
 6    offenders that potentially had been held over
 7    their time.      And, I mean, of course being a small
 8    town, you know, you just -- everybody is asking
 9    questions; and, of course, I told them I didn't
10    have a clue what was going on --
11             Q.      Uh-huh (affirmatively).
12             A.      -- you know, because I didn't at the
13    time.
14             Q.      Uh-huh (affirmatively).                Was there
15    discussions at Riverbend amongst the staff about
16    that publicity?
17             A.      Of course.         Anytime your name is in
18    the paper in a negative light, you -- you know,
19    you're a small town, you are going to discuss it.
20             Q.      Uh-huh (affirmatively).
21             A.      You know, as far as, you know -- and
22    not specifics, but just the fact that, you know,
23    we were named in the paper, we made the paper, we
24    made the news, you know.
25             Q.      Uh-huh (affirmatively).
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 158 of 164
                                            6/24/2019
                                                                            Page 157


 1             A.      And as far as specifics of what the
 2    allegations were, general consensus was we didn't
 3    have a clue what was going on.
 4             Q.      Okay.      And when you say "general
 5    consensus," that, you know, would include, say,
 6    Warden Hedgemon and Warden Knight?
 7             A.      We -- I don't recall having
 8    discussions with him.
 9             Q.      Okay.
10             A.      I mean, this was like the -- the
11    lower people --
12             Q.      Okay.
13             A.      -- the subordinates.
14             Q.      Okay.
15             A.      The peons.
16             Q.      Okay.      Do you know if any steps were
17    taken at the time of this publicity that you're
18    talking about by the sheriff's office to look
19    into these allegations?
20             A.      I'm not sure what steps were taken.
21             Q.      Okay.
22             A.      I -- I don't know of what was being
23    done because I really -- like I said, I wasn't
24    familiar with what was going on.
25             Q.      What steps did you take to prepare
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 159 of 164
                                            6/24/2019
                                                                            Page 158


 1    for this deposition today?              And I'm not asking
 2    about any privileged communication with counsel
 3    from the sheriff's office.
 4             A.      Copying documentation, scanning
 5    documentation.         That's pretty much -- you know,
 6    just gathering it all up, trying to get everybody
 7    to give me what they had as far as what the
 8    discovery was asking for.
 9             Q.      Okay.
10             MS. WASHINGTON:
11                     I believe that concludes my
12             questions for you.            Counsel for the
13             sheriff's office may have some questions
14             and counsel for the other defendants on
15             the phone may as well.
16             MR. BRYANT:
17                     Gary, Pete, either of you guys got
18             any questions?
19             MR. EVANS:
20                     This is Gary.          I don't have any
21             questions.
22             MR. BRYANT:
23                     Okay.      Pete, any questions?
24             MR. MATTHEWS:
25                     No, I don't.
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 160 of 164
                                            6/24/2019
                                                                            Page 159


1              MR. BRYANT:
2                       Okay.     I also don't have any
3              questions.        So we are going to read and
4              sign, and that's it.
5              MS. WASHINGTON:
6                       Sounds great.
7            (The deposition was concluded at 1:23 p.m.)
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 161 of 164
                                            6/24/2019
                                                                            Page 160


1                     CORRECTION SHEET
2
3     PAGE          LINE DESCRIPTION
4     ____          ____ _________________________________
5     ____          ____ _________________________________
6     ____          ____ _________________________________
7     ____          ____ _________________________________
8     ____          ____ _________________________________
9     ____          ____ _________________________________
10    ____          ____ _________________________________
11    ____          ____ _________________________________
12    ____          ____ _________________________________
13    ____          ____ _________________________________
14    ____          ____ _________________________________
15    ____          ____ _________________________________
16    ____          ____ _________________________________
17    ____          ____ _________________________________
18    ____          ____ _________________________________
19
20    WITNESS:      LAURA SEVIER
21    TAKEN ON: JUNE 24, 2019
22    BY:           CHERIE' E. WHITE, CCR (LA NO. 96002)
23                  CSR (TX NO 10720)
24                  CSR (MS NO. 1514)
25                  RPR (NATIONAL NO. 839452)
Case 3:17-cv-00512-SDD-EWD    Document  111-29
                               SEVIER, LAURA      08/16/19 Page 162 of 164
                                             6/24/2019
                                                                             Page 161


 1                           WITNESS CERTIFICATE
 2
 3
 4            I, LAURA SEVIER, do hereby certify that the
 5    foregoing testimony was given by me, and the
 6    transcription of said testimony, with corrections
 7    and/or changes, if any, is true and correct as
 8    given by me on the aforementioned date.
 9
10
11
12    _________________          ___________________________
13    DATE SIGNED                (Witness' Signature)
14
15
16
17            Signed with corrections as noted.
18
19            Signed with no corrections as noted.
20
21
22
23
24    DATE TAKEN: June 24, 2019
25
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 163 of 164
                                            6/24/2019
                                                                            Page 162


 1                       REPORTER'S PAGE
 2            I, CHERIE' E. WHITE, Certified Court
 3    Reporter, in and for the State of Louisiana, the
 4    officer, as defined in Rule 28 of the Federal
 5    Rules of Civil Procedure and/or Article 1434(B)
 6    of the Louisiana Code of Civil Procedure, before
 7    whom this sworn testimony was taken, do hereby
 8    state on the record;
 9            That due to the interaction in the
10    spontaneous discourse of this proceeding, dashes
11    (--) have been used to indicate pauses, changes
12    in thought, and/or talkovers; that same is the
13    proper method for the court reporter's
14    transcription of a proceeding, and that dashes
15    (--) do not indicate that words or phrases have
16    been left out of this transcript; also, that any
17    words and/or names which could not be verified
18    through reference material have been denoted with
19    the phrase "(spelled phonetically)."
20
21
22                    CHERIE' E. WHITE, CCR(LA NO. 96002)
23                    CSR (TX NO 10720)
24                    CSR (MS NO. 1514)
25                    RPR (NATIONAL NO. 839452)
Case 3:17-cv-00512-SDD-EWD   Document  111-29
                              SEVIER, LAURA      08/16/19 Page 164 of 164
                                            6/24/2019
                                                                            Page 163


 1                     REPORTER'S CERTIFICATE
 2
 3            This certification is valid only for a
 4    transcript accompanied by my original signature
 5    and original seal on this page.
 6            I, CHERIE' E. WHITE, Certified Court
 7    Reporter, in and for the State of Louisiana, do
 8    hereby certify that Laura Sevier, to whom the
 9    oath was administered, after having been duly
10    sworn by me upon authority of R.S. 37:2554, did
11    testify as hereinbefore set forth in the
12    foregoing 163 pages; that this testimony was
13    reported by me in the stenotype reporting method,
14    was prepared and transcribed by me or under my
15    personal direction and supervision, and is a true
16    and correct transcript to the best of my ability
17    and understanding; that I am not related to
18    counsel or the parties herein, nor am I otherwise
19    interested in the outcome of this matter.
20
21
22            CHERIE' E. WHITE, CCR (LA NO. 96002)
23            CSR (TX NO. 10720)
24            CSR (MS NO. 1514)
25            RPR (NATIONAL NO. 839452)
